Exhibit 10.9.2
























AMENDED AND RESTATED PRODUCED WATER SERVICES AGREEMENT
consisting of the
AMENDED AND RESTATED AGREEMENT TERMS AND CONDITIONS RELATING TO
PRODUCED WATER SERVICES
taken together with an applicable
AGREEMENT ADDENDUM
that references these Agreement Terms and Conditions


now or in the future effective







--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
PAGE


 
 
 
ARTICLE 1 DEFINITIONS
1


 
 
 
Section 1.1
Definitions
1


Section 1.2
Other Terms
13


Section 1.3
References and Rules of Construction
13


 
 
 
ARTICLE 2 PRODUCT DEDICATION AND REAL PROPERTY DEDICATION
14


 
 
 
Section 2.1
Producer’s Dedications
14


Section 2.2
Conflicting Dedications
14


Section 2.3
Producer’s Reservation
15


Section 2.4
Releases from Dedication
15


Section 2.5
Covenants Running with the Land
17


Section 2.6
Recording of Agreement
17


 
 
 
ARTICLE 3 SYSTEM EXPANSION AND CONNECTION OF WELLS
18


 
 
 
Section 3.1
Development Report; System Plan; Meetings
18


Section 3.2
Cancellation of Planned Wells and Planned Separator Facilities
21


Section 3.3
Temporary Services
21


Section 3.4
Cooperation
22


Section 3.5
Grant of Access; Real Property Rights
22


 
 
 
ARTICLE MEASUREMENT DEVICES
24


 
 
 
Section 4.1
Measurement Devices
24


Section 4.2
Measurement Procedures
26


Section 4.3
Product Meter Adjustments
26


 
 
 
ARTICLE 5 TENDER, NOMINATION, AND GATHERING OF PRODUCTION
27


 
 
 
Section 5.1
Limitations on Service to Third Parties
27


Section 5.2
Tender of Production
27


Section 5.3
Services; Service Standard
27


Section 5.4
Designation of Recycling or Disposal
28


Section 5.5
Suspension/Shutdown of Service
28


Section 5.6
Transportation and Disposal
29


 
 
 
ARTICLE 6 FEES
29





-2-
    
Amended and Restated Produced Water Services Agreement



--------------------------------------------------------------------------------




 
 
 
Section 6.1
Fees
29


Section 6.2
Fee Adjustments
30


Section 6.3
Treatment of Byproducts, System Gains/Losses, Fuel and Related Matters
31


 
 
 
ARTICLE 7 QUALITY SPECIFICATIONS
32


 
 
 
Section 7.1
Quality Specification
32


Section 7.2
Failure to Meet Specifications
32


Section 7.3
Indemnification Regarding Quality
33


 
 
 
ARTICLE 8 TERM
33


 
 
 
Section 8.1
Term
33


Section 8.2
Effect of Termination or Expiration of the Term
33


 
 
 
ARTICLE 9 TITLE AND CUSTODY
34


 
 
 
Section 9.1
Title
34


Section 9.2
Custody
34


 
 
 
ARTICLE 10 BILLING AND PAYMENT
34


 
 
 
Section 10.1
Statements
34


Section 10.2
Payments
35


Section 10.3
Adequate Assurances
35


Section 10.4
Audit
36


 
 
 
ARTICLE 11 REMEDIES
36


 
 
 
Section 11.1
Suspension of Performance; Temporary Release from Dedication
36


Section 11.2
No Election
37


Section 11.3
DIRECT DAMAGES
37


 
 
 
ARTICLE 12 FORCE MAJEURE
37


 
 
 
Section 12.1
Force Majeure
37


Section 12.2
Extension Due to Force Majeure
37


 
 
 
ARTICLE 13 CHANGE IN LAW; UNECONOMIC SERVICE
38


 
 
 
Section 13.1
Changes in Applicable Law
38


Section 13.2
Unprofitable Operations and Rights of Termination
38





-3-
    
Amended and Restated Produced Water Services Agreement



--------------------------------------------------------------------------------




 
 
 
ARTICLE 14 RESERVED
41


 
 
 
Article 15 Indemnification and Insurance
42


 
 
 
Section 15.1
Reciprocal Indemnity
42


Section 15.2
Indemnification Regarding Third Parties
42


Section 15.3
Penalties
42


Section 15.4
Insurance
42


 
 
 
ARTICLE 16 ASSIGNMENT
43


 
 
 
Section 16.1
Assignment of Rights and Obligations under this Agreement
43


Section 16.2
Pre-Approved Assignments
43


Section 16.3
Change of Control
45


 
 
 
ARTICLE 17 OTHER PROVISIONS
45


 
 
 
Section 17.1
Relationship of the Parties
45


Section 17.2
Notices
46


Section 17.3
Entire Agreement; Conflicts
46


Section 17.4
Waivers; Rights Cumulative
46


Section 17.5
Amendment
46


Section 17.6
Governing Law; Arbitration
47


Section 17.7
Parties in Interest
47


Section 17.8
Preparation of Agreement
47


Section 17.9
Severability
47


Section 17.10
Counterparts
47


Section 17.11
Confidentiality
47


 
 
 
ARTICLE 18 PIPELINE UNAVAILABILITY
48


 
 
 
Section 18.1
Effectiveness; Pipeline Unavailability
48


Section 18.2
Exercise of Trucking Election
48


Section 18.3
Delivery of and Title to Trucked Volumes
49


Section 18.4
Unavailability of a SWD Trucking Facility
49


Section 18.5
Testing; Non-Conforming Product
50


Section 18.6
Producer’s Grant of Access
50


Section 18.7
Information
50


Section 18.8
Indemnification in Respect of Trucked Volumes
50


Section 18.9
Invoices from Approved SWD Vendor
50


 
 
 
 
 
 



-4-
    
Amended and Restated Produced Water Services Agreement



--------------------------------------------------------------------------------




EXHIBITS
 
 
 
EXHIBIT A
RESERVED
 
EXHIBIT B
DOWNTIME FEE REDUCTION
 
EXHIBIT C
INSURANCE
 
EXHIBIT D
FORM OF RECORDING MEMORANDUM
 





-5-
    
Amended and Restated Produced Water Services Agreement



--------------------------------------------------------------------------------






AMENDED AND RESTATED AGREEMENT TERMS AND CONDITIONS RELATING TO
PRODUCED WATER SERVICES
These AMENDED AND RESTATED AGREEMENT TERMS AND CONDITIONS RELATING TO PRODUCED
WATER SERVICES (these “Agreement Terms and Conditions”) are dated as of November
14, 2019 (the “T&C Effective Date”) and (i) shall be effective with respect to
each Agreement Addendum to which these Agreement Terms and Conditions are
incorporated into and made a part, and shall replace and supersede any previous
Agreement Terms and Conditions as of the T&C Effective Date, (ii) shall apply to
any subsequently executed Agreement Addendum entered into by any Producer and
any Midstream Co. expressly referencing and incorporating these Agreement Terms
and Conditions, and (iii) taken together with each such existing or future
Agreement Addendum shall constitute, in each case, a single Agreement, separate
and apart from any other Agreement governed by these Agreement Terms and
Conditions.
Recitals:
A.
Producer owns rights, title and interests in certain oil and gas leases and
other interests located within the Dedication Area (defined below) that require
services related to the Product (defined below).

B.
Producer wishes to obtain such services from each Midstream Co (defined below)
that executes and delivers an Agreement Addendum (defined below) pursuant to
these Agreement Terms and Conditions, as modified by the applicable Midstream
Agreement Addendum.

C.
Producer desires to dedicate all produced water it Controls (defined below) that
is attributable to its right, title, and interest in certain oil and gas leases
and other interests located within the Dedication Area (defined below) to the
Individual System (defined below).

D.
Each Midstream Co that executes and delivers an Agreement Addendum owns and
operates an Individual System that gathers Product that is produced together
with Producer’s Crude Oil produced from certain oil and gas leases and other
interests.

Agreements:
NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein, the mutual agreements in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Midstream Co, and Producer hereby agree as follows:
Article 1
Definitions
Section 1.1    Definitions. As used in this Agreement, the following capitalized
terms shall have the meanings ascribed to them below:
“Adequate Assurance of Performance” has the meaning given to it in Section 10.3.
“Adjustment Year” has the meaning given to it in Section 6.2(a)(ii).
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is under common Control with, such Person. The following sentence shall not
apply to the term “Affiliate” as used in Section 2.2(b) or the definition of


1
Amended and Restated Produced Water Services Agreement



--------------------------------------------------------------------------------





“Conflicting Dedication”: Producer and its subsidiaries (other than OpCo and its
subsidiaries), on the one hand, and OpCo and its subsidiaries, on the other,
shall not be considered Affiliates of each other for purposes of this Agreement.
“Agreement” means the applicable Agreement Addendum taken together with these
Agreement Terms and Conditions, as modified by such Agreement Addendum.
“Agreement Addendum” means each Midstream Agreement Addendum by and between a
Producer and a Midstream Co that expressly states that it is governed by these
Agreement Terms and Conditions. “Agreement Addenda” shall be the collective
reference to each Agreement Addendum then in effect.
“Agreement Terms and Conditions” has the meaning given to it in the introductory
paragraph.
“Applicable Month” has the meaning set forth in Section 6.2(c).
“API” means American Petroleum Institute.
“Approved SWD Vendor” means Midstream Co or a Third Party, in either case, as
mutually agreed in writing by the Parties; provided, however, that if an
Approved SWD Vendor rejects any Product delivered to a SWD Trucking Facility for
quality or safety reasons, then Midstream Co shall be entitled to select an
alternative vendor to take title to, store, handle, and dispose of such Product
without obtaining Producer’s approval of such vendor, and such vendor shall be
deemed an Approved SWD Vendor for such purpose.
“Associated Water” means water that is produced with Crude Oil owned or
Controlled by Producer and delivered with such Crude Oil to the Crude Oil
Gathering System, which will be separated prior to redelivery of such Crude Oil
to Producer. Following separation from Crude Oil and delivery into the System,
such water shall cease to be Associated Water and shall be deemed Product.
“Barrel” means a quantity consisting of forty-two Gallons.
“Beneficiary” has the meaning given to it in Section 4.1(g).
“Business Day” means a Day (other than a Saturday or Sunday) on which federal
reserve banks are open for business.
“Cancellation Costs” has the meaning given to it in Section 3.2.
“Cancellation Date” has the meaning given to it in Section 3.2.
“Claiming Party” has the meaning given to it in the definition of “Force
Majeure”.
“Communications” has the meaning given to it in Section 17.2.
“Complete” and “Completion” mean, with respect to a Well connection, Separator
Facility connection, Facility Expansion or other facility(ies), that all
construction, installation and testing work has been completed in a good and
workmanlike manner and the Well connection, Separator Facility connection,
Facility Expansion or other facility(ies), as the case may be, is ready to
provide Services hereunder.
“Completed Connection” has the meaning given to it in Section 3.1(d).


-2-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





“Conditional Amount” has the meaning set forth in Section 10.1(a).
“Conflicting Dedication” means any gathering agreement, commitment, or
arrangement (including any volume commitment) that requires (i) Producer’s owned
or Controlled Product to be trucked from or sold to a Third Party at the lease
or to be gathered on any gathering system or similar system other than the
System, including any such agreement, commitment, or arrangement burdening
properties hereinafter acquired by Producer in the Dedication Area or (ii)
Producer to utilize a Third Party for any other Services covered by this
Agreement. No dedication of acreage shall constitute a Conflicting Dedication if
Producer’s requirement under such dedication is to deliver Product from a
Delivery Point specified herein. A right of first refusal in favor of an entity
other than Original Producer, OpCo, or any of their Affiliates shall be deemed
to be a “Conflicting Dedication” if Affiliates of Original Producer are
prohibited from providing Services pursuant to the applicable agreement creating
such right of first refusal.
“Control” (including the term “Controlled”) means (a) with respect to any
Person, the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting shares, by contract, or otherwise and (b) with respect to
any Product, such Product produced from the Dedication Area and owned by a Third
Party or an Affiliate and with respect to which Producer has the contractual
right or obligation (pursuant to a marketing, agency, operating, unit, or
similar agreement) to dispose of such Product and Producer elects or is
obligated to dispose of such Product on behalf of the applicable Third Party or
Affiliate.
“Credit-Worthy Person” means a Person with a senior unsecured and
credit-unenhanced long term debt rating equivalent to A- or better as determined
by at least two rating agencies, one of which must be either Standard & Poor’s
or Moody’s (or if either one or both are not available, equivalent ratings from
alternate rating sources reasonably acceptable to Midstream Co).
“Crude Oil” means crude oil produced from oil or gas wells in the Dedication
Area and Controlled by Producer, in its natural form, which may include
Associated Water naturally produced therewith.
“Crude Oil Gathering System” means the Crude Oil gathering system used to
provide Crude Oil gathering services to Producer.
“Crude Recovery Costs” has the meaning given to it in Section 6.3(b).
“Day” means a 24-hour period of time from 7:00 a.m. Central Time on a calendar
day until 7:00 a.m. Central Time on the succeeding calendar day. The term
“Daily” shall have the correlative meaning.
“Dedicated Production” means (a) Product owned by Producer and produced from the
Dedicated Properties, (b) Product owned by an Affiliate of Producer and produced
from a Well operated by Producer within the Dedication Area, and (c) Product
produced within the Dedication Area that is owned by a Third Party and under the
Control of Producer. Notwithstanding the foregoing, (i) any Product that is
temporarily released pursuant to the Releases of Dedication shall not be
included in this definition of “Dedicated Production”, (ii) any Product that is
or was permanently released pursuant to Section 2.4(a) or otherwise shall cease
to be included in this definition of “Dedicated Production” immediately upon the
effectiveness of such permanent release, and (iii) in the event of an assignment
by a Producer (“X”) to an assignee (“Y”) that is permitted under Article 16, any
Product that is so assigned shall cease to be included in X’s “Dedicated
Production” and, except when assigned to Y free and clear of the Dedications as
provided in Section 16.2, shall solely be included in Y’s “Dedicated Production”
as of the effective date of such assignment.


-3-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





“Dedicated Properties” means the interests held by Producer or its Affiliates in
the oil and gas leases, mineral interests, and other similar interests as of the
Effective Date or acquired by Producer or its Affiliates after the Effective
Date that relate to land within the Dedication Area. Notwithstanding the
foregoing, (a) any interest that is or was temporarily released pursuant to the
Releases of Dedication shall be deemed not included in this definition of
“Dedicated Properties” for the duration of such temporary release, (b) any
interest that is or was permanently released pursuant to Section 2.4(a) or
otherwise, shall cease to be included in this definition of “Dedicated
Properties” immediately upon the effectiveness of such permanent release and (c)
in the event of an assignment by a Producer (“X”) to an assignee (“Y”) that is
permitted under Article 16, any interest that is so assigned shall cease to be
included in X’s “Dedicated Properties” and, except when assigned to Y free and
clear of the Dedications as provided in Section 16.2, shall solely be included
in Y’s “Dedicated Properties” as of the effective date of such assignment.
“Dedications” means the Product Dedication and the Real Property Dedication
together, and “Dedication” means the Product Dedication or the Real Property
Dedication, as applicable.
“Dedication Area” means, with respect to this Agreement, the area described on
the applicable Midstream Agreement Addendum. Notwithstanding the foregoing, (a)
any acreage that is or was temporarily released pursuant to the Releases of
Dedication shall be deemed not included in this definition of “Dedication Area”
for the duration of such temporary release, (b) any acreage that is or was
permanently released pursuant to Section 2.4(a) or otherwise shall cease to be
included in this definition of “Dedication Area” immediately upon the
effectiveness of such permanent release and (c) in the event of an assignment by
a Producer (“X”) to an assignee (“Y”) that is permitted under Article 16, any
acreage that is so assigned shall cease to be included in X’s “Dedication Area”
and, except when assigned to Y free and clear of the Dedications as provided in
Section 16.2, shall solely be included in Y’s “Dedication Area” as of the
effective date of such assignment.
“Delivery Point” means the point at which custody transfers from Midstream Co to
or for the account of Producer, as each such point is identified in the
applicable Agreement Addendum. The custody transfer point may include (a) the
facilities of a Downstream Facility, (b) trucks or (c) any other point as may be
mutually agreed between the Parties. The Delivery Points for each Individual
System in existence on the Effective Date shall be set forth in writing between
Producer and Midstream Co, and additional points may become Delivery Points
hereunder upon mutual agreement of the Parties as construction is completed on
additional facilities in satisfaction of the needs identified by Producer and
the Parties shall continuously update the list of Delivery Points by mutual
agreement.
“Development Report” has the meaning given to it in Section 3.1(a).
“Downstream Facility” means the disposal system into which Product is delivered
at a Delivery Point or, with respect to Product that is cleaned, treated or
otherwise recycled hereunder, any storage facility or pipeline, in either case,
downstream of the applicable Delivery Point.
“Downtime Event” means, with respect to any Facility Segment, or, as applicable,
all of the Facilities Segments of an Individual System, a period during which
Midstream Co is unable to receive Product into the central facility of such
Facility Segment for a reason other than (i) Force Majeure, (ii) an event or
condition downstream of the Individual System of which such Facility Segment is
a part that was not caused by Midstream Co, (iii) planned maintenance for which
Midstream Co provided notice as described in Section 5.5(b)(ii), (iv) Producer’s
production exceeding the production forecast in the Development Report on which
the applicable Facility Segment was based, or (v) Producer’s noncompliance with
this Agreement.


-4-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





“Downtime Hours” means, with respect to any Facility Segment, the hours during
the Applicable Month during which such Facility Segment was unavailable to
provide Services.
“Downtime Percentage” means, with respect to any Facility Segment during the
Applicable Month, an amount equal to the quotient of (a) the aggregate number of
Downtime Hours during the Applicable Month, divided by (b) the total hours
during the Applicable Month.
“Effective Date” has the meaning given to it in the applicable Agreement
Addendum.
“Escalation Percentage” means 102.50%.
“Excluded Amounts” means Midstream Co’s general and administrative costs and any
costs for design or construction of facilities that can be used to connect other
Planned Wells or Planned Separator Facilities in the Development Report that
Producer at such time intends to develop.
“Facility Expansion” means the expansion of an existing facility or pipeline, or
construction of a new facility or pipeline, which is utilized by more than one
Well or Planned Well.
“Facility Segment” means, for any Individual System that is described on the
applicable Midstream Agreement Addendum that includes a description of two or
more Facility Segments, the distinct segment of such Individual System that is
capable of being operated independently of the remaining portion of the
Individual System. With respect to any Individual System that is not described
in the applicable Midstream Agreement Addendum as having multiple Facility
Segments, the term Facility Segment shall be synonymous with Individual System.
“First Development Report” means the first report delivered by Original Producer
to Midstream Co that satisfies the requirements for a Development Report in
Section 3.1(a) and Section 3.1(b) (an “Original Report”); and in the event that
Producer assigns all or any part of the Dedicated Properties to a Producer
Assignee, then with respect to such Producer Assignee, the First Development
Report shall not refer to the Original Report but rather to the first
Development Report delivered by such Producer Assignee to Midstream Co that
satisfies the requirements for such report in Section 3.1(a) and Section 3.1(b).
“Force Majeure” means an event that is not within the reasonable control of the
Party claiming suspension (the “Claiming Party”), and that by the exercise of
reasonable due diligence the Claiming Party is unable to avoid or overcome in a
reasonable manner. To the extent meeting the foregoing requirements, Force
Majeure includes: (a) acts of God; (b) wars (declared or undeclared); (c)
insurrections, hostilities, riots; (d) floods, droughts, fires, storms, storm
warnings, landslides, lightning, earthquakes, washouts; (e) industrial
disturbances, acts of a public enemy, acts of terror, sabotage, blockades,
epidemics; (f) arrests and restraints of rulers and peoples; (g) civil
disturbances; (h) explosions, breakage or accidents to machinery or lines of
pipe; (i) hydrate obstruction or blockages of any kind in lines of pipe; (j)
freezing of wells or delivery facilities, partial or entire failure of wells,
and other events beyond the reasonable control of the Claiming Party that affect
the timing of production or production levels; (k) failure, disruption,
allocation, prorationing, curtailment, or unavailability of downstream
transportation or pipeline capacity; (l) action or restraint by any Governmental
Authority (so long as the Claiming Party has not applied for or assisted in the
application for, and has opposed where and to the extent commercially
reasonable, such action or restraint), (m) delays or failures by a Governmental
Authority to grant Permits applicable to the System (or any Individual System)
so long as the Claiming Party has used its commercially reasonable efforts to
make any required filings with such Governmental Authority relating to such
Permits, and (n) delays or failures by the Claiming Party to obtain easements
and rights of way, surface leases and other real property interests related to
the System (or any Individual System) from Third Parties, so long as the
Claiming Party has used its


-5-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





commercially reasonable efforts to obtain such easements and rights of way,
surface leases and other real property interests. The failure of a Claiming
Party to settle or prevent a strike or other labor dispute with employees shall
not be considered to be a matter within such Claiming Party’s control.
“Gallon” means one U.S. Standard gallon measured at 60 degrees Fahrenheit.
“Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, regulatory (including self-regulatory) or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
regulatory or taxing authority or power; and any court or governmental tribunal,
including any tribal authority having or asserting jurisdiction.
“Group” means (a) with respect to Midstream Co, the Midstream Co Group, and (b)
with respect to Producer, the Producer Group.
“Inbound Acreage” has the meaning given to it in Section 16.2(b).
“Individual Disposal by Truck Fee” means the Monthly fee for providing Trucked
Water Services with respect to Dedicated Production delivered to a SWD Trucking
Facility, as set forth opposite the heading “Individual Disposal by Truck Fee”
on the applicable Midstream Agreement Addendum, and as such rate may be adjusted
from time to time in accordance with the provisions of this Agreement or the
applicable Midstream Agreement Addendum; provided that the Individual Disposal
by Truck Fee shall accrue only with respect to Dedicated Production delivered by
truck to a SWD Trucking Facility.
“Individual Fee” means the Individual First Phase Rate, the Individual Second
Phase Rate and the Individual Disposal by Truck Fee; provided that for purposes
of the annual escalation in the Individual Fee described in Section 6.2(b), such
term shall not include any Reimbursed Amount.
“Individual First Phase Fee” means the fee calculated as described in Section
6.1(i).
“Individual First Phase Rate” means the Monthly rate for providing Services
(other than the Second Phase Services) at a particular Individual System, as set
forth opposite the heading “Individual First Phase Rate” on the applicable
Midstream Agreement Addendum, as such fee may be adjusted from time to time in
accordance with the provisions of this Agreement or the applicable Midstream
Agreement Addendum.
“Individual Second Phase Fee” means the Monthly fee for providing Second Phase
Services at a particular Individual System, as set forth opposite the heading
“Individual Second Phase Fee” on the applicable Midstream Agreement Addendum,
provided that the Individual Second Phase Fee shall accrue only with respect to
Services performed by Midstream Co on Product flowing through an Individual
System.
“Individual Second Phase Rate” means the Monthly rate for providing Second Phase
Services at a particular Individual System, as set forth opposite the heading
“Individual Second Phase Rate” on the applicable Midstream Agreement Addendum,
as such fee may be adjusted from time to time in accordance with the provisions
of this Agreement or the applicable Midstream Agreement Addendum.
“Individual System” means the portion of the System beginning at the Receipt
Points as described on the applicable Midstream Agreement Addendum and ending at
the Delivery Points described on the applicable Midstream Agreement Addendum.
The Individual Systems in existence on the Effective Date are more particularly
described in writing between Producer and Midstream Co. Additional Individual
Systems may be added to the System from time to time in satisfaction of the
needs identified by Producer and evidenced


-6-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





through amendments to the applicable Midstream Agreement Addendum or the
execution and delivery of additional Midstream Agreement Addenda.
“Initial Term” has the meaning given to it in Section 8.1.
“Interest Rate” means, on the applicable date of determination, the prime rate
(as published in the “Money Rates” table of The Wall Street Journal, eastern
edition, or if such rate is no longer published in such publication or such
publication ceases to be published, then as published in a similar national
business publication as mutually agreed by the Parties) plus an additional two
percentage points (or, if such rate is contrary to any applicable Law, the
maximum rate permitted by such applicable Law).
“Internal Transfer Point” means the point at which custody transfers from
Midstream Co to a Third Party contractor for the provision of Second Phase
Services. The Internal Transfer Points for each Individual System in existence
on the Effective Date shall be set forth in writing between Producer and
Midstream Co, and additional points may become Internal Transfer Points
hereunder by mutual agreement of the Parties.
“Interruption Conditions” has the meaning given to it in Section 2.4(b).
“Invoice Month” has the meaning given to it in Section 10.1(a).
“Law” means any applicable statute, law, rule, regulation, ordinance, order,
code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.
“Losses” means any actions, claims, causes of action (including actions in rem
or in personam), settlements, judgments, demands, liens, encumbrances, losses,
damages, fines, penalties, interest, costs, liabilities, expenses (including
expenses attributable to the defense of any actions or claims and attorneys’
fees) of any kind or character, including Losses for bodily injury, death, or
property damage, whether under judicial proceedings, administrative proceedings
or otherwise, and under any theory of tort, contract, breach of contract, breach
of representation or warranty (express or implied) or by reason of the
conditions of the premises of or attributable to any Person or Person or any
Party or Parties.
“Lease Acres” has the meaning given to it in Section 16.2(b)(i)(A).
“Measurement Device” means the lease automatic custody transfer, coriolis, or
other metering device or equipment which, along with application of test results
(e.g. meter proves, etc.), as required for the Individual System, measure the
amount of oil, water, and basic sediment and water, all of which shall conform
to industry standards and government regulations, as further described in
Article 4.
“Measurement Point” means the Measurement Device that the Parties have agreed in
writing will measure the volume of Product moving through the Individual System.
“Meetings of Senior Management” means meetings between senior members of
management of Midstream Co and Producer, or, if applicable, senior members of
management of an Affiliate of Midstream Co or Producer, respectively, that
Controls such entity.
“Midstream Co” means the Original Midstream Co, together with its permitted
successors and assigns, including any Midstream Co Assignee.
“Midstream Co Assignee” means any Third Party to whom Midstream Co assigns its
rights and obligations in accordance with this Agreement.


-7-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





“Midstream Co Group” means Midstream Co, its Affiliates, and the directors,
officers, employees, and agents, of Midstream Co and its Affiliates; provided
that all subsidiaries of OpCo that do not hold equity in Midstream Co shall be
excluded from this definition.
“Modifications” has the meaning given to it in Section 3.1(c).
“Month” means a period of time from 7:00 a.m. Central Time on the first Day of a
calendar month until 7:00 a.m. Central Time on the first Day of the next
succeeding calendar month. The term “Monthly” shall have the correlative
meaning.
“Monthly Loss/Gain Report” means, with respect to any Invoice Month, the report
delivered pursuant to Section 10.1(d), which shall include statements of the
following with respect to such Invoice Month: (a) the System Gains/Losses, (b)
the Other System Fuel used by Midstream Co in the operation of the Individual
System, and (c) the Recovered Oil recovered by Midstream Co and returned to
Producer. With respect to any allocated volumes described in clause (c), the
information included shall be of sufficient detail such that Producer may verify
that the allocation procedures then in effect for the applicable Invoice Month
were applied.
“Moody’s” means Moody’s Investors Service, Inc., or any successor to its
statistical rating business.
“Net Acres” means (a) with respect to any oil and gas lease in which Producer
(or an Affiliate of Producer) has an interest, (i) the number of gross acres in
the lands covered by such oil and gas lease, multiplied by (ii) the undivided
percentage interest in oil, gas and other minerals covered by such oil and gas
lease, multiplied by (iii) Producer’s (or its Affiliate’s) working interest in
such oil and gas lease, and (b) with respect to any mineral fee interest of
Producer (or an Affiliate of Producer), (i) the number of gross acres in the
lands covered by such mineral fee interest, multiplied by (ii) the undivided
percentage interest of Producer (or its Affiliate’s) in oil, gas and other
minerals in such lands.
“Net Revenue Acres” has the meaning given to it in Section 16.2(b)(i)(A).
“On-Line Deadline” has the meaning given to it in Section 3.1(d).
“OpCo” means Noble Midstream Services, LLC, together with its permitted
successors and assigns.
“Operating Hours” has the meaning set forth in Section 6.2(c).
“Original Midstream Co” means the entity identified as the “Midstream Co” in the
applicable Midstream Agreement Addendum as of the Effective Date.
“Original Producer” means Noble Energy, Inc., a Delaware corporation, as
successor in interest to Rosetta Resource Operating LP, a Delaware limited
partnership, and its successors and permitted assigns.
“Original Report” has the meaning set forth in the definition of “First
Development Report.”
“Other System Fuel” means any natural gas delivered into Midstream Co’s custody
by Producer pursuant to a Transaction Document between Producer and Midstream Co
and measured and used as fuel by Midstream Co.
“Outbound Acreage” has the meaning given to it in Section 16.2(b).


-8-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





“Owner” has the meaning given to it in Section 4.1(g).
“Party” or “Parties” with respect to each Midstream Agreement Addendum shall
mean the applicable Producer and the applicable Midstream Co. Unless expressly
stated otherwise, references to “Parties” shall not refer to all parties to all
Agreements governed hereby. Rather, references to “Parties” shall refer only to
such Parties as determined by the applicable Agreement Addendum.


“Period of Five Years” means, with respect to any report delivered hereunder,
the period from the first Day of the fiscal quarter during which such report is
required to be delivered until the fifth anniversary thereof.
“Period of Two Years” means, with respect to any report delivered hereunder, the
period beginning on the first Day of the fiscal quarter during which such report
is required to be delivered and ending 24 Months after such date.
“Permits” means any permit, license, approval, or consent from a Governmental
Authority.
“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Authority,
or any other entity.
“Pipeline Unavailability” means any time after the Trucked Water Services
Commencement Date during which the Individual System is not capable of accepting
or transporting volumes of Product for any reason, including Pre-Connection
Water that exceeds the capacity of the Individual System, Pre-Connection Water
at a time when the Individual System is not yet online, curtailments on the
Individual System and interruptions of Service.
“Planned Separator Facility” has the meaning given to it in Section 3.1(b).
“Planned Well” has the meaning given to it in Section 3.1(b).
“Pre-Connection Water” means the water-based solution that flows back to the
surface during and after the completion of hydraulic fracturing a Well.
“Pre-Connection Period” means, with respect to a Well, the period of time
commencing on the Day Pre-Connection Water begins to return to the surface and
ending on the earlier of the date (a) on which such Well or the Separator
Facility to which such Well is connected is connected to the Individual System
or (b) that is 10 Days following the first Day of the applicable Pre-Connection
Period.
“Priority One Service” means service that has the highest priority call on
capacity of all or any relevant portion of the Individual System, which service
shall not be subject to interruption or curtailment (subject to Section 5.5) by
Midstream Co, and which (subject to Section 5.3(c)) service has a higher
priority over any other level of service established on the Individual System.
“Producer” means the Original Producer, together with its permitted successors
and assigns, including any Producer Assignee.
“Producer Assignee” means any Person to whom Original Producer or any subsequent
Producer sells, assigns, or otherwise transfers acreage subject to the
Dedications.


-9-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





“Producer Group” means Producer, its Affiliates, and the directors, officers,
employees, and agents of Producer and its Affiliates.
“Producer Meters” means any Measurement Device owned and operated by Producer
(or caused to be installed or operated by Producer).
“Product” means water that originates in the geologic formations and is produced
as a byproduct of Producer’s development and operation of the Wells that are
located in the Dedication Area, including Pre-Connection Water and any Recovered
Oil; provided that any water that is Associated Water shall not constitute
Product hereunder until such time as it has been separated from Crude Oil and
ceases being Associated Water. The term “Product” as used in this Agreement
shall refer to all water that is in the Individual System from Receipt Point to
Delivery Point, whether such water is in the form of saltwater or water that has
completed the recycling and treating processes. In the event Producer exercises
its Trucking Election, the term “Product” shall refer to all water that is
accepted for delivery at a SWD Trucking Facility for the account of Midstream
Co.
“Product Dedication” means the dedication and commitment made by Producer
pursuant to Section 2.1(a).
“Proposed Transaction” has the meaning given to it in Section 16.2(b).
“Purchased Dedicated Production” means Product produced by a Third Party that
(a) either (i) has been purchased by Producer or (ii) the Parties have mutually
agreed should be considered “Dedicated Production,” and (b) for which the
Parties have agreed upon a Receipt Point for delivery into the Individual
System.
“Real Property Dedication” means the dedication and commitment made by Producer
pursuant to the first sentence in Section 2.1(b) and pursuant to Section. 2.5.
“Receipt Point” means the point at which custody transfers from Producer to
Midstream Co as each such point is identified in the applicable Agreement
Addendum. The custody transfer point may include: (a) each of the connecting
flanges through which Product travels after it has been separated from crude oil
on the System located at or near the applicable Separator Facility, which
flanges connect such Separator Facility to the System, (b) with respect to water
that is separated from crude oil at a point in the System other than the
Separator Facility, the point at which such Product is delivered into the System
or (c) any other point as may be mutually agreed between the Parties. The
Receipt Points in existence on the Effective Date shall be set forth in writing
between Producer and Midstream Co, and additional points may become Receipt
Points hereunder upon mutual agreement of the Parties as construction is
completed on additional facilities in satisfaction of the needs identified by
Producer and the Parties shall continuously update the list of Receipt Points by
mutual agreement.
“Recovered Oil” means that portion of Crude Oil recovered by Midstream Co from
Product received into the System. If at any time Midstream Co is not providing
gathering services to Producer in the Dedication Area with respect to Crude Oil
there will be no Recovered Oil delivered into the Crude Oil Gathering System.
“Redetermination Deadline” has the meaning given to it in Section 6.2(a)(ii).
“Redetermination Proposal” has the meaning given to it in Section 6.2(a)(i).
“Redetermined Individual Fee” has the meaning given to it in Section 6.2(a)(i).


-10-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





“Reimbursed Amount” has the meaning given to it in Section 10.1(a).
“Release Conditions” has the meaning given to it in Section 2.4(a).
“Releases of Dedication” is not applicable to Original Producer. For purposes of
this Agreement there have been no Releases of Dedication.
“Rules” has the meaning given to it in Section 17.6.
“Second Phase Services” has the meaning set forth in the definition of
“Services”.
“Separator Facility” means the surface facility where the Crude Oil produced
from one or more Wells in the Dedication Area is collected and gas and Product
is separated from the Crude Oil. A Separator Facility may be known by the
Original Producer as an econode but may also refer to a well pad or other
facility from which Product is delivered into the System.
“Service Area” means (a) with respect to the Original Producer, the area
described on Exhibit A, and (b) with respect to any Producer Assignee, the
Dedication Area described in such Producer Assignee’s Agreement Addendum, except
that any acreage that was permanently released pursuant to (i) the Releases of
Dedication or (ii) Section 2.4(a) or Article 16 of any version of this Agreement
prior to the T&C Effective Date shall not be included in this definition of
“Service Area”. Any acreage moving forward that is permanently released pursuant
to Section 2.4(a) or otherwise shall cease to be included in the definition of
“Service Area” immediately upon the effectiveness of such permanent release, and
in the event of an assignment by a Producer (“X”) to an assignee (“Y”) that is
permitted under Article 16, any acreage that is so assigned shall cease to be
included in X’s Service Area and, except for interests that are assigned to Y
free and clear of the Dedications as provided in Section 16.2, shall solely be
included in Y’s Service Area as of the effective date of such assignment.
“Services” means: (a) the receipt of Producer’s owned or Controlled Product at
the Receipt Points (including Recovered Oil as set forth in the approved System
Plan); (b) the collection and gathering of such Product; (c) the storage of
Product; (d) the cleaning of Product; (e) the removal of the Recovered Oil from
the Product prior to the delivery of Product to the applicable Internal Transfer
Point; (f) the delivery of Recovered Oil into the Crude Oil Gathering System at
an appropriate Delivery Point; (g) the delivery of the Product to the applicable
Internal Transfer Point; (h) the further cleaning, transportation from the
applicable Internal Transfer Point to the applicable Delivery Point, and
disposal of Product, as applicable (this clause (h), the “Second Phase
Services”), (i) Trucked Water Services and (j) the other services to be
performed by Midstream Co in respect of such Product as set forth in this
Agreement and the System Plan for an Individual System, all in accordance with
the terms of this Agreement (including any services with respect to metering
services).
“Services Fee” means, collectively, the fees described in Section 6.1.
“Spacing Unit” means the area fixed for the drilling of one Well by order or
rule of any applicable Governmental Authority, or (if no such order or rule is
applicable) the area fixed for the drilling of a Well or Planned Well reasonably
established by the pattern of drilling in the applicable area or otherwise
established by Producer in its reasonable discretion.
“Standard & Poor’s” means Standard & Poor’s Rating Group, a division of McGraw
Hill, Inc., or any successor to its statistical rating business.


-11-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





“State” means the state in which the Individual System is located.
“SWD Trucking Facility” means an Approved SWD Vendor’s saltwater disposal well
that Midstream Co has designated for disposal of Dedicated Production that is
transported by truck.
“System” means all Individual Systems described in all of the Agreement Addenda,
collectively, including: (a) pipelines; (b) central processing facilities
inclusive of pumping, treating and other equipment; (c) controls; (d) Delivery
Points, meters and measurement facilities; (e) storage for Product; (f)
easements, licenses, rights of way, fee parcels, surface rights and Permits; (g)
pumping facilities, if any and (h) all appurtenant facilities, in each case,
that are owned, leased, contracted or operated by each Midstream Co to provide
Services to Producer or Third Parties, as such gathering system and facilities
are modified or extended from time to time to provide Services to Producer
pursuant to the terms hereof or to Third Parties, including the Facility
Segments specified in the Agreement Addenda.
“System Gains/Losses” means any Product, in terms of Barrels, received into the
Individual System that is lost, gained, or otherwise not accounted for.
“System Plan” has the meaning given to it in Section 3.1(c).
“T&C Effective Date” has the meaning given to it in the introductory paragraph.
“Target On-Line Date” means (a) with respect to a Planned Separator Facility or,
with respect to a Planned Well that is not intended to be serviced by a
Separator Facility, such Planned Well, in either case, that is described for the
first time in the Original Report, the date specified in the Original Report for
the applicable Planned Separator Facility or Planned Well, as applicable, (b)
with respect to any Planned Separator Facility or, with respect to any Planned
Well that is not intended to be serviced by a Separator Facility, such Planned
Well, in either case, that is described in a First Development Report that is
not the Original Report, 24 Months after the date of such First Development
Report, unless Midstream Co consents to a shorter time period, and (c) with
respect to any Planned Separator Facility or, with respect to any Planned Well
that is not intended to be serviced by a Separator Facility, such Planned Well,
in either case, that is not described in the First Development Report, 24 Months
after the date of the Development Report that initially reflects the Planned
Separator Facility or Planned Well, as applicable, unless Midstream Co consents
to a shorter time period.
“Tender” means the act of Producer’s making Product available or causing Product
to be made available to the System at a Receipt Point. “Tendered” shall have the
correlative meaning.
“Term” has the meaning given to it in Section 8.1.
“Third Party” means any Person other than a Party to this Agreement or any
Affiliate of a Party to this Agreement.
“Third Party Assignment” has the meaning given to it in Section 16.1(a).
“Transaction Document” means each agreement entered into pursuant to the
agreement terms and conditions related to gas gathering services, agreement
terms and conditions related to oil gathering services, agreement terms and
conditions related to produced water services, agreement terms and conditions
related to gas processing services, agreement terms and conditions related to
crude oil treating services, and agreement terms and conditions related to fresh
water services, now or in the future existing between Producer and Midstream Co.


-12-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





“Transfer” means a sale, conveyance, assignment, exchange, farmout, disposition
or other transfer of Dedicated Properties by Original Producer under Section
16.2(b). In other Sections of this Agreement where the term uses a lower case,
the term is not intended to have such a restrictive meaning.
“Transporter” means a wastewater truck transportation company engaged by
Producer or Midstream Co, as applicable, to transport Trucked Volumes to the SWD
Trucking Facility.
“Trucked Volumes” has the meaning given to it in Section 18.3(a).
“Trucked Water Services” means, at any time when Producer has exercised its
Trucking Election, Midstream Co shall make arrangements for the disposal of
Dedicated Production that arrives by truck at the applicable SWD Trucking
Facility. In addition, in connection with a Trucking Election, (a) during a
Pre-Connection Period, if Producer requests and Midstream Co agrees, then with
Producer’s reasonable cooperation, Midstream Co will arrange for the dispatching
of the applicable trucks to the applicable SWD Trucking Facility and otherwise
coordinate the water hauling trucks and (b) at all other times during a Pipeline
Unavailability in which Producer has made a Trucking Election, Midstream Co
shall arrange for the dispatching of the applicable trucks to the applicable SWD
Trucking Facility and otherwise coordinate the water hauling trucks.
“Trucked Water Services Commencement Date” has the meaning given to it in
Section 2.3(b).
“Trucking Election” has the meaning given to it in Section 2.3(b).
“Well” means a well (i) for the production of hydrocarbons, (ii) that is located
in the Dedication Area, (iii) in which Producer owns an interest, and (iv) for
which Producer has a right or obligation to market hydrocarbons (and related
byproducts) produced thereby through ownership or pursuant to a marketing,
agency, operating, unit, or similar agreement.
“Year” means a period of time from January 1 of a calendar year through December
31 of the same calendar year; provided that the first Year shall commence on the
Effective Date and run through December 31 of that calendar year, and the last
Year shall commence on January 1 of the calendar year and end on the Day on
which this Agreement terminates.
Section 1.2    Other Terms. Other capitalized terms used in this Agreement and
not defined in Section 1.1 above have the meanings ascribed to them throughout
this Agreement.
Section 1.3    References and Rules of Construction. All references in this
Agreement to Exhibits, Appendices, Articles, Sections, subsections and other
subdivisions refer to the corresponding Exhibits, Appendices, Articles,
Sections, subsections and other subdivisions of or to this Agreement unless
expressly provided otherwise. Titles appearing at the beginning of any Articles,
Sections, subsections and other subdivisions of this Agreement are for
convenience only, do not constitute any part of this Agreement, and shall be
disregarded in construing the language hereof. The words “this Agreement,”
“herein,” “hereby,” “hereunder” and “hereof,” and words of similar import, refer
to this Agreement as a whole, including the applicable Agreement Addendum and
all Exhibits, Appendices, and other attachments to these Agreement Terms and
Conditions and the applicable Agreement Addendum, all of which are incorporated
herein, and not to any particular Exhibit, Appendix, Article, Section,
subsection or other subdivision unless expressly so limited. The word
“including” (in its various forms) means “including without limitation.” The
word “or” shall mean “and/or” unless a clear contrary intention exists. The word
“from” means “from and including”, the word “through” means “through and
including”, and the word “until” means “until but excluding”. All references to
“$” or “dollars” shall be deemed references to United States dollars. The words
“will” and


-13-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





“shall” have the same meaning, force and effect. Each accounting term not
defined herein will have the meaning given to it under generally accepted
accounting principles. Pronouns in masculine, feminine or neuter genders shall
be construed to state and include any other gender, and words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires.
References to any Law, contract or other agreement mean such Law, contract or
agreement as it may be amended, supplemented, released, revised, replaced, or
otherwise modified from time to time. When calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to these Agreement Terms and Conditions, the date that is the reference
date in calculating such period shall be excluded; and if the last Day of such
period is not a Business Day, then such period shall end at the end of the next
succeeding Business Day.
Article 2
Product Dedication and Real Property Dedication
Section 2.1    Producer’s Dedications. Subject to Section 2.2 through Section
2.4, during the Term:
(a)    Product Dedication. Producer exclusively dedicates and commits to deliver
to Midstream Co under this Agreement, as and when produced, all of the Dedicated
Production and agrees not to deliver any Dedicated Production to any other
gatherer, purchaser, or other Person prior to delivery to Midstream Co at the
Receipt Points.
(b)    Real Property Dedication. Producer grants, dedicates, and commits the
Dedicated Properties to Midstream Co and this Agreement for the performance of
the Services pursuant to this Agreement. Except for the Parties’ performance of
their obligations under this Agreement, no further performance is required by
either Party to effectuate the Real Property Dedication.
Section 2.2    Conflicting Dedications.
(a)    Notwithstanding anything in this Agreement to the contrary, Producer
shall have the right to comply with (i) each of the Conflicting Dedications
existing on the Effective Date of the applicable Agreement Addendum or, in the
case of a Producer Assignee, the effective date of such assignment, and (ii) any
other Conflicting Dedication applicable as of the date of acquisition of any oil
and gas leases, mineral interests, and other similar interests within the
Dedication Area that are acquired by Producer after the Effective Date of the
applicable Agreement Addendum and otherwise would have become subject to the
Dedications (but not any Conflicting Dedications entered into in connection with
such acquisition). Without the prior written consent of Midstream Co (which
shall not be unreasonably withheld), Producer shall not extend or renew any
Conflicting Dedication and shall terminate each Conflicting Dedication as soon
as permitted under the underlying contract without causing Producer to incur any
costs or expenses deemed unreasonable or inappropriate in the opinion of
Producer and shall not enter into any new Conflicting Dedication. If services of
the type provided hereunder are being provided to Producer by a Third Party with
respect to Dedicated Properties under a Conflicting Dedication, then 180 Days
prior to the expiration of such Conflicting Dedication, if requested by
Producer, Midstream Co and Producer shall have a Meeting of Senior Management
(unless both Parties agree that a Meeting of Senior Management is not required)
to assess whether Midstream Co is ready, willing and able to begin providing
Services with respect to such Dedicated Properties concurrently with the
anticipated expiration or termination of the applicable Conflicting Dedication.
If Midstream Co cannot provide Producer such assurances, then Midstream Co shall
deliver to Producer a written consent to the extension of the applicable
Conflicting Dedication. In no event shall Producer be required to begin using
Services provided by Midstream Co on a Day other than the first Day of a Month.


-14-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





(b)    Certain Conflicting Dedications contain rights of first refusal or other
provisions that (i) entitle Producer to a release of acreage from such
Conflicting Dedication if Producer dedicates the released acreage to a Third
Party or (ii) expressly prohibit Producer from dedicating such released acreage
to an Affiliate of Producer. As used herein, the term “Conflicting Dedication”
shall include both the original right of first refusal (or similar right) and
the dedication resulting from an exercise of such right of first refusal (or
similar right) so long as the resulting dedication covers the same acreage as
the original Conflicting Dedication.
(c)    To the extent Producer claims that a Conflicting Dedication exists with
respect to certain Services on specified Dedicated Properties, Midstream Co
shall have the right to review the documentation creating such Conflicting
Dedication, subject to confidentiality requirements applicable to such
Conflicting Dedication.
Section 2.3    Producer’s Reservation. Producer reserves the following rights
respecting Dedicated Production for itself:
(a)    to operate (or cause to be operated) Wells producing Dedicated Production
in its sole discretion, including the right to drill new Wells, repair and
rework old Wells, temporarily shut in Wells, renew or extend, in whole or in
part, any oil and gas lease or term mineral interest, or cease production from
or abandon any Well or surrender any applicable oil and gas lease, in whole or
in part, when no longer deemed by Producer to be capable of producing in paying
quantities under normal methods of operation; and
(b)    following the date set forth in writing between Producer and Midstream Co
(such date as it may be updated by Midstream Co and Producer, the “Trucked Water
Services Commencement Date”), Producer may elect to deliver or have delivered
Dedicated Production directly to a SWD Trucking Facility during any Pipeline
Unavailability as provided in Section 18.2 (the “Trucking Election”); and
(c)    Reserved;
(d)    to pool, communitize or unitize Producer’s interests with respect to
Dedicated Production; provided that Producer’s share of Dedicated Production
produced from such pooled, communitized, or unitized interests shall be
committed and dedicated pursuant to this Agreement.
Section 2.4    Releases from Dedication.
(a)    Permanent Releases. Midstream Co shall permanently release from the
Dedications: (i) any Dedicated Production from any Well, Dedicated Properties,
or Spacing Unit affected by one or more of the Release Conditions, (ii) any
Dedicated Production that would have been delivered to a Separator Facility
affected by one or more of the Release Conditions, (iii) any Dedicated
Properties affected by one or more of the Release Conditions and (iv) any
Purchased Dedicated Production for which the Individual System has been affected
by one or more of the Release Conditions. The “Release Conditions” are:
(i)    Midstream Co’s election (x) pursuant to Section 3.1(c) not to provide
Services for any Well or Separator Facility included in a Development Report
delivered by a Producer that is not the Original Producer or (y) pursuant to
Section 3.3(b) not to provide Services for (1) any Well or Separator Facility
for which Producer failed to deliver a Development Report on or before the
applicable deadline set forth in Section 3.1(a), (2) any Well or Separator
Facility not described in the applicable Development Report or (3) any excess
volume of Product produced from any Well during any Day that exceeds the volume
included in Producer’s estimate set forth in the most recent Development Report
delivered to Midstream Co;


-15-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





(ii)    expiration of the Term, as further described in Section 8.2;
(iii)    written agreement of Producer and Midstream Co, and each Party shall
consider in good faith any proposal by the other Party to permanently release
any Dedicated Production or Dedicated Properties;
(iv)    the occurrence of a Force Majeure of any of the types described in
clauses (l), (m) or (n) of the definition of “Force Majeure” affecting Midstream
Co that continues for a period of 120 Days or more;
(v)    Midstream Co’s interruption or curtailment of receipts and deliveries of
Product from any Well or Separator Facility pursuant to Section 5.5 that
continues for 90 Days or more, except to the extent (A) such interruption or
curtailment is caused by the acts or omissions of Producer, or (B) Producer
elects to reduce the Individual First Phase Fee with respect to any volumes that
are affected by a Downtime Event pursuant to Section 6.2(c);
(vi)    a material default (other than a default of the type covered by Section
2.4(a)(i)) by Midstream Co that remains uncured for 90 Days or more;
(vii)    Producer’s election after a rejection of any increase in the Individual
Fee in accordance with Section 13.1(b);
(viii)    (x) Midstream Co’s suspension of Services pursuant to Section
13.2(a)(ii) that extends for the period of time stated in such Section; (y)
Midstream Co’s election not to connect a Planned Well or Planned Separator
Facility pursuant to Section 13.2(b) or (y) Midstream Co’s election not to
expand an Individual System pursuant to Section 13.2(c);
(ix)    pursuant to Section 16.2 with respect to a Transfer of Dedicated
Properties free of the terms, conditions and obligations of this Agreement; or
(x)    pursuant to any other provision in this Agreement that grants Producer
(or its Affiliates holding acreage subject to the Dedications) a permanent
release.
Producer may deliver any Dedicated Production permanently released from the
Dedications pursuant to this Section 2.4(a) to such other gatherers as it shall
determine.
(b)    Temporary Release. Midstream Co shall temporarily release from the
Dedications: (i) any Dedicated Production from any Well, Dedicated Properties,
or Spacing Unit to the extent affected by one or more of the Interruption
Conditions, (ii) any Dedicated Production that would have been delivered to a
Separator Facility to the extent affected by one or more of the Interruption
Conditions, (iii) any Dedicated Properties to the extent affected by one or more
of the Interruption Conditions, and (iv) any Purchased Dedicated Production that
would have been delivered to a Individual System to the extent affected by one
or more of the Interruption Conditions. The temporary release shall take effect
upon written notice from Producer to Midstream Co of the occurrence of any
Interruption Condition, unless expressly provided otherwise below. “Interruption
Conditions” are:
(i)    Midstream Co’s failure to have a Completed Connection by the applicable
On-Line Deadline (other than due to Producer’s non-compliance with this
Agreement);
(ii)    the occurrence and continuation of an uncured material default by
Midstream Co;


-16-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





(iii)    Midstream Co’s interruption or curtailment of receipts and deliveries
of Product pursuant to Section 5.5 that continues for a period of 15 consecutive
Days, except to the extent (A) such interruption or curtailment is caused by the
acts or omissions of Producer, or (B) Producer elects to reduce the Individual
First Phase Fee with respect to any volumes that are affected by a Downtime
Event pursuant to Section 6.2(c); and
(iv)    until a permanent release is required under Section 2.4(a) or Section
13.2, Midstream Co’s suspension of Services pursuant to Section 13.2(a) (and, if
Section 13.2(a)(i) applies, such temporary release shall continue at the
discretion of Midstream Co, subject to the time limits set forth in Section
13.2(a)(i)).


(c)    Arrangements in Respect of Temporary Release: Limitations of
Curtailments. Producer may make alternative arrangements for the gathering of
any Dedicated Production temporarily released from the Dedications pursuant to
Section 2.4(b). To the extent that an interruption or curtailment can be limited
to a Facility Segment, Midstream Co shall so limit such interruption or
curtailment, and to the extent that Midstream Co does so limit such curtailment
or interruption, the temporary release permitted by Section 2.4(b) shall only
apply to the affected Facility Segment. Such temporary release shall continue
until the first Day of the Month after the Month during which Midstream Co cures
the applicable default or the interruption, curtailment, or suspension of
Services terminates; provided that, if Producer obtained temporary services from
a Third Party (pursuant to a contract that does not give rise to a default under
this Agreement) during the pendency of such default, interruption, curtailment,
or suspension, such release shall continue until the earlier of (A) the first
Day of the Month that is six Months after the event or condition that gave rise
to the interruption, curtailment or other temporary cessation has been corrected
and (B) the first Day of the Month after the termination of the applicable
contract with such Third Party. For the avoidance of doubt, the temporary
services that Producer may obtain under Section 3.3 shall not constitute a
release under the terms of this Agreement; provided that, if Producer cannot
obtain such temporary services without a temporary release, Midstream Co may in
its discretion grant or refuse to grant a temporary release on such terms as
reasonably required by Midstream Co (including, for example, conditioning the
grant of a temporary release on the establishment of a termination date for such
temporary release).
(d)    Evidence of Release. At the request of Producer, the Parties shall
execute a release agreement reasonably acceptable to all Parties (which, in the
case of a permanent release, shall be in recordable form) reflecting any release
of Dedicated Production or Dedicated Properties pursuant to this Section 2.4 or
pursuant to the termination of this Agreement.
Section 2.5    Covenants Running with the Land. Subject to the provisions of
Section 2.3, Section 2.4, and Article 16 each of the Dedications (a) is a
covenant running with the Dedicated Properties (including any rights described
in Section 3.5(f)), (b) touches and concerns Producer’s interests in the
Dedicated Properties (including any rights described in Section 3.5(f)), and (c)
shall be binding on and enforceable by Midstream Co and its successors and
assigns. Except as set forth in Article 16, (i) in the event Producer sells,
transfers, conveys, assigns, grants or otherwise disposes of any or all of its
interest in the Dedicated Properties, then any such sale, transfer, conveyance,
assignment, grant or other disposition shall be made subject to this Agreement
and (ii) in the event Midstream Co sells, transfers, conveys, assigns, grants or
otherwise disposes of any or all of its interest in the Individual System, then
any such sale, transfer, conveyance, assignment, grant or other disposition
shall be made subject to this Agreement. The Real Property Dedication is not an
executory contract under Section 365 of Title 11 of the United States Code (11
U.S.C. § 365).
Section 2.6    Recording of Agreement. Producer hereby authorizes Midstream Co
to record a memorandum of the Agreement and each Agreement Addendum in the form
set forth on Exhibit D in the


-17-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





real property records of the counties in which the Dedication Area is located.
Midstream Co and Producer agree that until Midstream Co provides notice to the
contrary, all payment terms and pricing information shall remain confidential
and be redacted from any filings in the real property records.
Article 3
System Expansion and Connection of Wells
Section 3.1    Development Report; System Plan; Meetings.
(a)    Development Report. Within the later of (x) 30 Days following the
execution and delivery of any new Agreement Addendum and (y) the next applicable
quarterly delivery of a Development Report hereunder, Producer shall provide
Midstream Co with its First Development Report, which shall describe (i) in
detail the planned development, drilling, and production activities relating to
the Dedicated Production through the end of the applicable Period of Two Years;
and (ii) generally the long-term drilling and production expectations for those
project areas in which drilling activity is expected to occur during the
applicable Period of Five Years, including the information described in Section
3.1(b). No later than the 15th of each February, May, August, and November of
each Year following the date on which the First Development Report is to be
delivered, Producer shall provide to Midstream Co an update of the then-current
report (the First Development Report, as updated in accordance with the
foregoing and as the then current report may be updated from time to time, the
“Development Report”).
(b)    Development Report Content. With respect to the Dedication Area, the
Development Reports shall include information as to:
(i)    the Wells (each, a “Planned Well”) and Separator Facilities (each, a
“Planned Separator Facility”) that Producer expects to drill or install during
the applicable Period of Two Years, including the expected locations and
expected completion dates thereof (which completion dates shall not be earlier
than the applicable Target On-Line Dates), the expected spud date of each such
Planned Well, and the date by which flow is anticipated to initiate from each
such Well;
(ii)    the anticipated Product content from any Well and Separator Facility
that Producer expects to produce during the applicable Period of Two Years;
(iii)    the Receipt Points and Delivery Points (including proposed receipt
points and delivery points not yet agreed in writing among the Parties) at which
Product produced from each Well or Separator Facility is to be disposed of or
redelivered to Producer during the applicable Period of Two Years (including the
proposed locations of any Receipt Points for Planned Wells and Planned Separator
Facilities);
(iv)    the number of Planned Wells and Planned Separator Facilities anticipated
to be producing after the Period of Two Years and before the end of the Period
of Five Years, broken out by an appropriate geographic area, such as a
development plan area;
(v)    the actual lateral length for each existing Well described in the
Development Report, the anticipated lateral length for each Planned Well planned
for the Period of Two Years and initial assumptions for the planned lateral
length for each Planned Well anticipated to be producing after the Period of Two
Years and before the end of the Period of Five Years;
(vi)    the number of rigs that Producer anticipates it will operate in the
Dedication Area each Year during the Period of Five Years (including reasonably
sufficient detail regarding the


-18-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





anticipated location of such rigs to allow Midstream Co to determine which
Individual System would be impacted by such rig activity);
(vii)    with respect to the Period of Two Years, the anticipated date of each
frac, the anticipated quantity of fresh water required to complete each frac and
the type of water required for each frac (slick, hybrid gel, gel, etc.);
(viii)    with respect to the Period of Two Years, the anticipated date on which
Midstream Co may initiate construction or other development activities at each
Well or Separator Facility in order to complete the interconnection into the
Individual System;
(ix)    any other information that Producer believes will reasonably assist
Midstream Co with the System Plan; and
(x)    such other information as may be reasonably requested by Midstream Co and
that Producer reasonably has access to or already has in its possession, with
respect to Wells and Separator Facilities that Producer intends to drill or from
which Producer intends to deliver Product during the Period of Two Years and
Period of Five Years.
To the extent possible, any information Producer is required to provide under
this Section 3.1(b) with respect to Wells or Separator Facilities shall also
include such information related to Planned Wells and Planned Separator
Facilities. In addition, if appropriate to provide a complete and accurate
Development Report, any information requested with respect to Planned Wells and
Planned Separator Facilities shall also be provided with respect to existing
Wells and Separator Facilities.
(c)    System Plan. Based on the Development Report and such other information
about the expected development of the Dedicated Properties provided in writing
to Midstream Co by or on behalf of Producer (including as a result of meetings
between representatives of Midstream Co and Producer), Midstream Co shall,
subject to Section 13.2, develop and provide quarterly updates of a plan (the
“System Plan”) describing or depicting the modifications, extensions,
enhancements, major maintenance and other actions (any of the foregoing, a
“Modification” or “Modifications”) necessary in order for the applicable
Individual System to be able to provide timely Services for the Product produced
by the Wells and Separator Facilities described in the most recent Development
Report (including Planned Wells, Planned Separator Facilities and changes in
anticipated production from existing Wells and Separator Facilities). Without
limiting or otherwise altering Midstream Co’s rights under Section 13.2, unless
the applicable Well or Separator Facility is operated by Original Producer,
Midstream Co may elect, in its sole discretion, not to make such Modifications
to the System. Each System Plan shall describe (i) the Modifications required to
provide timely Services for any Wells or Separator Facilities projected by the
Development Report to occur within the applicable Period of Two Years; and (ii)
generally, the Modifications required to provide timely Services for any Wells
or Separator Facilities projected by the Development Report to occur within the
applicable Period of Five Years. Midstream Co shall deliver an applicable System
Plan (including any updated System Plan) to Producer promptly after each
Development Report is received by Midstream Co, and in any event not later than
45 Days after Producer’s delivery to Midstream Co of each Development Report or
amendment thereto. In the sole discretion of each Person serving as a Midstream
Co under a Midstream Agreement Addendum, such Midstream Co may work with any
other Midstream Co to prepare and deliver a System Plan jointly.
(d)    On-Line Deadline. Midstream Co shall by the later of (i) (A) for each
Planned Separator Facility, the date that the first Planned Well or the first
Planned Separator Facility is ready for connection to the System, and (B) for
each Planned Well that is not intended to be serviced by a Separator Facility,
the


-19-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





date that such Planned Well is ready for connection to the System, and (B) the
applicable Target On-Line Date for such Planned Separator Facility or Planned
Well (such later date, which shall be extended by the duration of an event of
Force Majeure or by mutual written agreement of the Parties, the “On-Line
Deadline”): (x) have Completed (or caused the Completion of) the necessary
facilities, in accordance with the then-current System Plan, (1) to connect such
Planned Separator Facility or Planned Well to the System and (II) to connect the
System to each agreed Delivery Point for such Planned Separator Facility or such
Planned Well, as applicable, and (2) be ready and able to commence all
applicable Services with respect to Dedicated Production from such Planned
Separator Facility or Planned Well, as applicable (collectively, the “Completed
Connection”).
(e)    Ownership of the Individual System. Midstream Co shall, at its sole cost
and expense, design, construct (as applicable), and own the Individual System in
a good and workmanlike manner and in accordance with the System Plan and this
Section 3.1. Until such time as Producer has delivered a Development Report,
Midstream Co shall have no obligation under this Section 3.1, including Section
3.1 (d)-(f).
(f)    Other System Plan Content. The System Plan shall include information as
to:
(i)    each Facility Segment then existing and operational, under construction,
or planned and the Individual System of which such Facility Segment is a part;
(ii)    all existing and planned Internal Transfer Points, Receipt Points and
Delivery Points served or to be served by each such Facility Segment;
(iii)    Reserved;
(iv)    all pumps, treatment, oil, separators, Recovered Oil recovery, and other
major physical facilities located or to be located on or within each such
Facility Segment, together with their sizes, operating parameters, capacities,
and other relevant specifications, which sizes, parameters, capacities and other
relevant specifications shall be sufficient to (x) connect the Individual System
to the Receipt Points and Delivery Points for all Planned Separator Facilities
and (with respect to any Planned Wells not intended to be serviced by a
Separator Facility) Planned Wells set forth in the most recent Development
Report and (y) perform the Services for all Dedicated Production projected to be
produced from the Dedicated Properties as contemplated by the most recent
Development Report;
(v)    the anticipated schedule for completing the construction and installation
of the planned Facility Segments, Facility Expansions, and all planned Receipt
Points, Internal Transfer Points and Delivery Points, in each case, for all
Planned Separator Facilities and Planned Wells, as applicable, included in the
most recent Development Report;
(vi)    the allocation methodologies to be used by Midstream Co with respect to
System Gains/Losses, Other System Fuel, Recovered Oil, and other allocations
hereunder and, any proposed changes to the allocation methodologies then in
effect on the date that Midstream Co delivers a System Plan; all such allocation
methodologies shall: (A)  be made by Midstream Co in a commercially reasonable
manner; and (B) be based upon the measurements taken and quantities determined
for the applicable Month for the applicable Individual System or Facility
Segment. Midstream Co shall allocate, in a manner that is commercially
reasonable and determined by Midstream Co in good faith, to a particular Receipt
Point, the Recovered Oil from a Facility Segment; and


-20-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





(vii)    other information reasonably requested by Producer that is relevant to
the design, construction, and operation of the System, the relevant Individual
System, the relevant Facility Segment, and the relevant Receipt Points, Internal
Transfer Points and Delivery Points; provided, however, that in no event shall
Midstream Co be obligated to supply to Producer (A) pricing, budget or similar
financial information or (B) information or data that is proprietary or that is
covered by a confidentiality agreement or confidentiality obligations;
(g)    Meetings. Midstream Co shall make representatives of Midstream Co
available to discuss the most recent System Plan with Producer and its
representatives at Producer’s written request. Producer shall make
representatives of Producer available to discuss the most recent Development
Report with Midstream Co and its representatives at Midstream Co’s written
request. The Parties agree that the meetings described in the previous sentences
of this clause (g) may (and shall, if requested by either Party) occur on a
Monthly basis, including by telephone conference. At all such meetings, the
Parties shall exchange updated information about their respective plans for the
development and expansion of the Dedicated Properties and the System and shall
have the opportunity to discuss and provide comments on the other Party’s plans.
(h)    Scope and Purpose of Planning Tools. The Development Report and the
System Plan are intended to assist Midstream Co and Producer with long-term
planning and goals. None of the Development Reports nor the System Plans shall
amend or modify this Agreement in any way. Midstream Co may, in its sole
discretion, work with OpCo or any of OpCo’s subsidiaries to prepare and deliver
a System Plan jointly with such other entity or entities. To the extent that a
Development Report or System Plan that satisfies the requirements above is
delivered or deemed delivered under any other Transaction Document, such
Development Report or System Plan shall be deemed delivered hereunder.
Section 3.2    Cancellation of Planned Wells and Planned Separator Facilities.
If, whether through the delivery of an updated Development Report or otherwise,
(a) Midstream Co reasonably determines (after making reasonable inquiry) that
Producer has permanently abandoned the drilling or installation of any Planned
Well or Planned Separator Facility or (b) Producer notifies Midstream Co that
Producer intends to permanently abandon the drilling or installation of any
Planned Well or Planned Separator Facility (the date on which such determination
is made by Midstream Co, the “Cancellation Date”); and (c) as of the
Cancellation Date, the actual aggregate costs and expenses (excluding Excluded
Amounts) that (i) are incurred or committed by Midstream Co in connection with
the design, procurement or construction of the Modifications or other facilities
related to abandoned Planned Well or Planned Separation Facility and (ii) have
not been recovered by Midstream Co from an applicable Third Party within 60 Days
following the Cancellation Date (such aggregate costs and expenses, excluding
Excluded Amounts, the “Cancellation Costs”) exceed $100,000, then Producer shall
reimburse Midstream Co for all reasonable and documented Cancellation Costs
incurred or committed by Midstream Co prior to such Cancellation Date to design,
procure, and construct such Modifications or other facilities.
(a)    Substation and Interconnection Facilities. The obligations of Midstream
Co hereunder to design and construct the Individual System and to perform the
Services do not include the design or construction of any substation or other
interconnecting facilities required to procure electricity for the Individual
System. If a substation or any other interconnecting facility is required in
order for Midstream Co to perform its obligations hereunder, Midstream Co and
Producer shall enter into a separate agreement setting forth each Party’s
responsibilities in connection therewith, including an allocation of
responsibility for all associated costs and expenses.
Section 3.3    Temporary Services.


-21-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





(a)    Pending the completion of facilities contemplated in a System Plan or
that may be required to service Wells or Separator Facilities in existence as of
the Effective Date, Producer may enter into a contract with Third Party(ies) to
provide services with respect to the Dedicated Production and Dedicated
Properties that are anticipated to be serviced by the new, modified, or enhanced
facilities if the term of such contract does not exceed six Months, and such
contract may be renewed in six-Month increments until such time as Midstream Co
has provided written notice to Producer that Midstream Co has completed the
applicable facilities and that such facilities are ready for service under this
Agreement; provided, however, that if any such contract is in effect with
respect to any Well or Separator Facility on the date that Midstream Co provides
such notice to Producer, Producer will not be obligated to deliver any Product
from such Well or Separator Facility to the System until the first Day of the
first full Month following expiration of such contract.
(b)    If at any time, (i) Producer fails to deliver a Development Report on or
before the applicable deadline set forth in Section 3.1(a), (ii) a Development
Report delivered by Producer failed to describe any Well, or (iii) the average
rate of production at any Receipt Point described in the then-applicable
Development Report exceeds Producer’s forecast for such Receipt Point set forth
in such Development Report, and as a result, Midstream Co has not completed any
new, modified, or enhanced facilities necessary to allow Midstream Co to accept
all of the Product Tendered by Producer at a Receipt Point, then (x) within a
reasonable time after Midstream Co becomes aware of the need for such new,
modified, or enhanced facilities, Midstream Co shall elect, in its sole
discretion, whether to proceed with the development and completion of such
facilities by providing notice to Producer, and (y) if Midstream Co elects to
proceed with the development and completion of such facilities, (1) Midstream Co
shall cause such facilities to be completed within a reasonable time after such
election, and (2) pending the completion of such facilities, Midstream Co may
elect (in its reasonable discretion and in exchange for reasonable compensation)
to permit Producer to enter into a contract with a Third Party as provided in
Section 3.3(a) to provide services with respect to the Dedicated Production that
Midstream Co is unable to accept.
(c)    Any time Producer makes alternative arrangements with a Third Party for
the provision of services or to accept Product as provided for in this
Agreement, Producer shall (i) if Midstream Co anticipates being able to provide
Services hereunder or to accept Product within a period of time that is shorter
than six Months, use commercially reasonable efforts to enter into a contract
with a term that expires on or around the date on which Midstream Co anticipates
being able to provide Services hereunder or to accept Product, and (ii) notify
Midstream Co of the term of such contract promptly after execution thereof.
Prior to requiring Producer to begin using, or resume using, as applicable,
Services hereunder, Midstream Co shall provide notice to Producer of the date on
which Midstream Co expects to be ready, willing and able to begin providing
Services to Producer no later than 45 Days prior to the expiration of the Third
Party contract. In no event shall Producer be required to begin using, or resume
using, as applicable, Services on a Day other than the first Day of a Month once
Midstream Co is fully capable of performing the Services.
Section 3.4    Cooperation. The Parties shall (each at its own cost and expense)
work together in good faith to obtain such Permits as are necessary to drill and
complete each Planned Well and Planned Separator Facility and construct and
install the required Modifications of the System to provide Services for all
Dedicated Production from each Planned Separator Facility and each Planned Well,
as applicable, as expeditiously as reasonably practicable, all as provided in
this Agreement. The Parties shall cooperate with each other and communicate
regularly regarding their efforts to obtain such Permits. Upon request by
Producer, Midstream Co shall promptly provide to Producer copies of all Permits
obtained by Midstream Co in order to construct and install any Facility Segment
(or portion of a Facility Segment) of the System or any other Modifications.
Section 3.5    Grant of Access; Real Property Rights.


-22-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





(a)    Producer’s Grant of Access. Producer hereby grants to Midstream Co,
without warranty of title, either express or implied, to the extent that it may
lawfully and is contractually permitted to do so without the incurrence of
additional expense, the rights of ingress and egress with respect to, and the
right to access, all lands constituting Dedicated Properties for the purpose of
using, maintaining, servicing, inspecting, repairing, and operating all or any
portion of the applicable Individual System, including all pipelines, meters and
other equipment necessary for the performance by Midstream Co of this Agreement.
Such right of access shall not include any right to install, replace,
disconnect, or remove all or any portion of the applicable Individual System,
which rights may only be granted pursuant to a separate instrument entered into
pursuant to Section 3.5(f).
(b)    Producer Does Not Have Obligation to Maintain. Producer shall not have a
duty to maintain in force and effect any underlying agreements (such as any
lease, easement, or surface use agreement) that the grant of access by Producer
to Midstream Co under Section 3.5(a) is based upon, and such grant will
terminate if Producer loses its rights to the applicable property, regardless of
the reason for such loss of rights.
(c)    Midstream Co’s Grant of Access. Midstream Co hereby grants to Producer,
without warranty of title, either express or implied, to the extent that it may
lawfully and is contractually permitted to do so without the incurrence of
additional expense, the rights of ingress and egress with respect to, and the
right to access, all lands covered by the Individual System in order to exercise
its rights and obligations hereunder. Such right shall not include any right to
install, replace, disconnect, or remove any facilities on such lands, which
rights may only be granted pursuant to a separate instrument entered into
pursuant to Section 3.5(f). Producer shall release, protect, defend, indemnify
and hold harmless Midstream Co Group from and against all Losses directly or
indirectly arising out of or in connection with bodily injury, death, illness,
disease, or loss or damage to property of Midstream Co or any member of
Midstream Co Group directly arising from Producer’s exercise of its access
rights hereunder, except to the extent such Losses are caused by the gross
negligence or willful misconduct of Midstream Co Group.
(d)    Midstream Co Does Not Have Obligation to Maintain. Midstream Co shall not
have a duty to maintain in force and effect any underlying agreements that the
grant of access by Midstream Co to Producer pursuant to this Section 3.5(d) is
based upon, and such grant will terminate if Midstream Co loses its rights to
the applicable property, regardless of the reason for such loss of rights.
(e)    No Interference. A Party’s exercise of the rights granted to a Party by
the other Party pursuant to this Section 3.5 shall not unreasonably interfere
with the granting Party’s operations or with the rights of owners in fee with
respect to the applicable lands, and such rights will be exercised in material
compliance with all applicable Laws and the safety and other reasonable access
requirements of the granting Party. Each Party obtaining a right of access
pursuant to this Section 3.5 shall have the status of “licensee,” except when
such Party is accessing the applicable real property by way of a right-of-way,
easement, or other similar real property right granted pursuant to a separate
instrument.
(f)    Real Property Rights. Each Party shall acquire and maintain all
easements, rights of way, surface use, surface access agreements, and other real
property rights from Third Parties necessary to perform its obligations
hereunder. To the extent a Party has the contractual right and title to do so
(including, with respect to Producer and its Affiliates, any and all rights
granted under the Dedicated Properties’ oil, gas and mineral leases, mineral fee
interests and other granting instruments with respect to easements,
rights-of-way and other similar rights for purposes of laying, constructing,
installing, maintaining, servicing, inspecting, repairing, or operating
pipelines, meters and other equipment necessary for the receipt, treating,
measurement, storage, gathering or transportation of Dedicated Production
therefrom), such Party shall provide to the other


-23-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





Party the right of co-usage on the easements, sub-easements, rights of way,
surface use, and other real property rights held by such Party covering lands
for which the other Party requires real property rights to perform its
obligations hereunder, all at no cost to the providing Party and on terms and
conditions mutually acceptable to the Parties in their reasonable discretion.
Where a Party does not have the contractual right to do so, such Party shall
provide reasonable assistance to the other Party in obtaining the real property
rights with respect to such lands as necessary or desirable to perform its
obligations hereunder.
Article 4
Measurement Devices
Section 4.1    Measurement Devices.
(a)    Except as provided in Section 4.1(d) below, Midstream Co shall construct,
install, own, and operate (or cause to be constructed, installed, and operated)
the Measurement Devices located at the Measurement Points. Midstream Co may, in
its discretion, construct, install, own, and operate (or cause to be
constructed, installed, and operated) Measurement Devices located at or upstream
of the Delivery Points or at or downstream of any Receipt Point.
(b)    Midstream Co shall cause all Measurement Devices that are owned by
Midstream Co to be constructed, installed, and operated in accordance with
applicable industry standards and applicable Laws, and as set forth in the
current System Plan.
(c)    Each Party shall have the right, at its sole expense, to install, own and
operate (or cause to be constructed, installed and operated) “check meter”
Measurement Devices located at the Measurement Points, Receipt Points and
Delivery Points for which the other Party is responsible for the controlling
Measurement Device (i.e., the Measurement Device on which Monthly settlement
statements will be based). Each Party shall cause its “check meter” Measurement
Devices to be installed, subsequent to providing a minimum of 72 hours’ notice
to Midstream Co, so as not to interfere with the other Party’s Measurement
Devices and shall take steps that are reasonable and customary in the industry
to mitigate or prevent any problems that may interfere with the other Party’s
Measurement Devices at the Measurement Points.
(d)    Midstream Co may elect to use a Producer Meter as the Measurement Device
for a Measurement Point in lieu of constructing, installing, owning, and
operating a Measurement Device located at such Measurement Point by providing
notice to Producer (including by detailing such election in the applicable
System Plan). If Midstream Co elects to use such Producer Meter as the
Measurement Device for a Measurement Point, Producer shall provide Midstream Co
reasonable access to such Producer Meter, including prior advance notice of, and
the ability to witness, the calibration of such Producer Meter.
(e)    Producer and Midstream Co shall cause Measurement Devices owned by such
Party to be constructed, installed and operated in a manner which is agreeable
to all parties involved and satisfies local and state regulation.
(f)    Midstream Co may (but shall not be obligated to) replace or make any
alterations to the Measurement Devices necessary to comply with any subsequent
amendments, revisions or modifications of applicable Law. With respect to
Producer Meters that Midstream Co has elected to use, Producer may (but shall
not be obligated to) replace or make any alterations to the Measurement Devices
necessary to comply with subsequent amendments, revisions or modifications of
applicable Law.
(g)    The accuracy of all Measurement Devices at the Measurement Points and
Delivery Points, and of all Measurement Devices that serve as “check meters” for
any such Measurement Point or Delivery


-24-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





Point Measurement Devices will be verified by the owner of such Measurement
Device (the “Owner”) at Monthly intervals and, if requested, in the presence of
a representative of the other Party (the “Beneficiary”). The Owner shall verify
the accuracy of any owned Measurement Device before the next Monthly
verification required by the preceding sentence if the Beneficiary makes a
written request for a special test as described below. Notwithstanding the
foregoing, when Daily deliveries of Product at any Measurement Point or Delivery
Point average 100 Barrels per Day or less during any Month, the Owner may
request from the Beneficiary that the accuracy of the Measurement Devices at
such Measurement Point or Delivery Point be verified quarterly. If, upon any
test, any (i) Measurement Device at the Measurement Point is found to be
inaccurate by 2.0% or less or (ii) Measurement Device at the Delivery Point is
found to be inaccurate by 0.25% or less, previous readings of such Measurement
Device will be considered correct in computing the deliveries of Product under
this Agreement. If, upon any test, any (1) Measurement Device at the Measurement
Point is found to be inaccurate by more than 2.0% or (2) Measurement Device at
the Delivery Point is found to be inaccurate by more than 0.25% (excessive meter
factor deviation), such Measurement Device will immediately be removed from
service, adjusted, calibrated, repaired or replaced to record accurately (within
the manufacturer’s allowance for error) and reproved prior to returning to
service. If the excessive meter factor deviation can be explained by changing
conditions (gravity, temperature or flow-rate) no corrective action may be taken
if mutually agreed upon by both the Owner and the Beneficiary. Any previous
recordings of such Measurement Device with an excessive meter factor deviation
will be corrected by using the arithmetic average of the malfunction factor and
the previous factor shall be applied to the production measured through the
meter between the date of the previous factor and the date of the malfunction
factor. The proving report must clearly indicate the meter’s malfunction factor
and all remarks associated with the repairs or adjustments. If the Beneficiary
desires a special test of any Measurement Device, at least 72 hours’ advance
written notice will be given to the Owner, and the Parties will cooperate to
secure a prompt test of the accuracy of such Measurement Device. If the
Measurement Device so tested is found to be inaccurate by 2.0% or less or 0.25%
or less, as applicable, the Owner will have the right to bill the Beneficiary
for the costs incurred due to such special test, including any labor and
transportation costs, and the Beneficiary will pay such costs promptly upon
invoice therefor.
(h)    If requested by the Beneficiary, the Measurement Devices owned by Owner
shall include a sufficient number of data ports, and Owner shall permit
Beneficiary to connect to such data ports, as shall be required to provide to
Beneficiary on a real-time basis all measurement data generated by such
measurement equipment. Beneficiary shall be responsible at its own cost for
obtaining equipment and services to connect to such data ports and receive and
process such data.
(i)    Each Party shall make the charts and records by which measurements are
determined available for the use of the other Party in fulfilling the terms and
conditions thereof. Each Party shall, upon written request of the other Party,
mail, email or deliver for checking and calculation all measurement data,
including flowing parameters, characteristics, constants, configurations and
events in its possession and used in the measurement of Product delivered under
this Agreement within 30 Days after the last chart for each billing period is
removed from the meter. Such data shall be returned within 90 Days after the
receipt thereof.
(j)    Each Party shall preserve or cause to be preserved for mutual use all
test data or other similar records in accordance with the applicable rules and
regulations of regulatory bodies having jurisdiction, if any, with respect to
the retention of such records, and, in any event, for at least 24 Months.
(k)    So long as the Parties to this Agreement are also parties to a
Transaction Document that covers Crude Oil, the requirements for Measurement
Devices in respect of Recovered Oil shall be covered by such Transaction
Document. If at any time the Parties to this Agreement are not also party to
another Transaction Document that covers Crude Oil, the Parties shall set forth
in the Agreement Addendum or an


-25-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





appropriate amendment to this Agreement the requirements for Measurement Devices
pertaining to Recovered Oil; absent such agreement, Midstream Co shall install
and maintain measuring equipment at the Delivery Points that is in accordance
with applicable API standards.
Section 4.2    Measurement Procedures. Midstream Co shall use the Measurement
Devices owned by Midstream Co (or if Midstream Co’s rights under Section 4.1(d)
are exercised, then the Measurement Devices owned by Producer) at the
Measurement Points to determine the volumes of Product passing through the
Individual System for purposes of Article 6 and Article 10. Midstream Co shall
cause (or if Midstream Co’s rights under Section 4.1(d) are exercised, then
Producer shall cause) the measurements of the quantity and quality of all
Product measured at the Measurement Points (and at each Receipt Point or
Delivery Point at which measurements are taken) to be conducted in accordance
with industry standards (referenced below):
API Manual of Petroleum Measurement Standards:
Chapter 4, Proving Systems
Chapter 5.1. General Considerations for Measurement by Meters
Chapter 5.6, Measurement of Liquid by Coriolis Meters
Chapter 7, Temperature Determination
Chapter 8, Sampling
Chapter 8.2, Automatic Sampling of Petroleum and Petroleum Products
Chapter 9, Density Determination
Chapter 10, Sediment and Water
Chapter 12.2, Calculation of Petroleum Quantities Measured by Turbine or
Displacement Meters.
Section 4.3    Product Meter Adjustments. If a Measurement Device is out of
service or registering inaccurately, the Parties shall determine the quantities
of Product received or delivered during such period as follows:
(a)    By using the registration of any check meter or meters, if installed and
accurately registering; or in the absence of such check meters,
(b)    By using a meter operating in parallel with the estimated volume
corrected for any differences found when the meters are operating properly,
(c)    By correcting the error if the percentage of error is ascertainable by
calibration, tests or mathematical calculation, such as step change, uncertainty
calculation or balance adjustment; or in the absence of check meters and the
ability to make corrections under this Section 4.3(c), then,
(d)    By estimating the quantity received or delivered by receipts or
deliveries during periods under similar conditions when the meter was
registering accurately.


-26-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





Article 5
Tender, Nomination, and Gathering of Production
Section 5.1    Limitations on Service to Third Parties. The Parties acknowledge
that Original Producer has dedicated and committed Dedicated Properties to this
Agreement as set forth in Article 2 and is a primary shipper with respect to
Services on one or more of the Individual Systems owned or operated by Midstream
Co or its Affiliates. In no event will Midstream Co grant any Person (other than
Original Producer) Priority One Service on an Individual System used to provide
Services to Original Producer without Original Producer’s prior written consent.
Original Producer shall not be permitted to assign its Priority One Service,
including through any permissible assignments described in Article 16, without
Midstream Co’s prior written consent.
Section 5.2    Tender of Production. Subject to Section 5.3(c), (a) each Day
during the Term, Producer shall Tender to the Individual System at each
applicable Receipt Point all of the Dedicated Production available to Producer
at such Receipt Point and (b) Original Producer will have the right to Tender to
Midstream Co, for Services on an interruptible basis, but otherwise subject to
the same terms and conditions under this Agreement as the Dedicated Production
(except as to the Dedications (to which it will not be subject) and priority
(for which the terms are more fully set forth in Section 5.3(c) below)), Product
other than Dedicated Production, provided that (i) Original Producer’s Tender of
undedicated volumes of Product will not cause the underlying wells or acreage to
be subject to the Dedications and (ii) Midstream Co shall have the right to
accept or reject such Tender of Product in its sole operational and commercial
discretion.
Section 5.3    Services; Service Standard.
(a)    Services. Subject to Section 5.3(c), Midstream Co shall provide all of
the Services, including all services related to collecting, gathering, cleaning,
treating, and disposing of the Product.
(i)    Midstream Co shall cause the applicable Individual System to be able to
flow such Product at volumes produced into such Individual System, so long as
total water volumes for such Individual System are not greater than the current
capacity of such Individual System.
(ii)    The quantity of Product for which Midstream Co shall provide the
Services is:
(A)    with respect to the receipt, collection, gathering, storage and cleaning
Services further described in clauses (a), (b), (c) and (d) of the definition of
“Services”, all of the Product that is Tendered by Producer to Midstream Co at
the applicable Receipt Points, so long as such quantity is not in excess of the
current capacity of the applicable Individual System;
(B)    with respect to the delivery Services further described in clause (e) of
the definition of “Services”, Midstream Co shall deliver to the applicable
Internal Transfer Points a quantity of Product equivalent to the quantity
described in the preceding clause, taking into account any System Gains/ Losses;
and
(C)    with respect to Second Phase Services, Midstream Co shall be responsible
for either disposing of all quantities of Product that flow through the
applicable Internal Transfer Point.


-27-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





(b)    Services Standard. Midstream Co shall own and operate (or contract for,
as applicable) the System and perform the Services in a good and workmanlike
manner in accordance with standards customary in the industry.
(c)    Priority of Service. Midstream Co shall cause Product delivered on the
System to have the following priorities (to the extent not in violation of
applicable Law):
(i)    Dedicated Production delivered by Original Producer shall have Priority
One Service on the System and, subject to Section 5.1, Midstream Co shall not
grant Priority One Service to any other Person;
(ii)    Product delivered by a Third Party on a non-interruptible basis shall
have priority service on the System over services for Product delivered to the
System on an interruptible basis; and
(iii)    Product delivered by Original Producer on an interruptible basis
(pursuant to Section 5.2) shall have priority service on the System over
services for all other Product delivered to the System on an interruptible
basis;
(d)    provided, however, that Midstream Co’s performance of its obligations
under Section 5.3(a) with respect to any Product (A) of any Producer Assignee,
or (B) produced from any Well not included on a Development Report or for which
new, modified, or enhanced facilities are contemplated in a System Plan, or (C)
that is not subject to the Dedications under this Agreement, in each case, shall
at all times be subject to the available capacity on the System at the time that
Product is available to be Tendered by Producer at a Receipt Point; and
provided, further, that in the case of clause (B) above, Producer may make
alternative arrangements for the Product not received by Midstream Co pursuant
to Section 3.3.
Section 5.4    Designation of Recycling or Disposal. Product shall be received
and redelivered under this Agreement at the similar quantities for a delivery
Month. Midstream Co shall use System storage only for the operational purposes,
as determined solely by Midstream Co. Nothing contained in this Agreement shall
preclude Midstream Co from taking reasonable actions necessary to adjust
receipts or deliveries under this Agreement in order to maintain the operational
integrity and safety of the System.
Section 5.5    Suspension/Shutdown of Service.
(a)    Shutdown. During any period when all or any portion of the Individual
System is shut down (i) because of maintenance, repairs, or Force Majeure, (ii)
because such shutdown is necessary to avoid injury or harm to Persons or
property, to the environment or to the integrity of all or any portion of the
Individual System or (iii) because providing Services hereunder has become
uneconomic as further described in Section 13.2, Midstream Co may interrupt or
curtail receipts of Producer’s Product, provided that any such interruption or
curtailment of Original Producer’s volumes must be done in accordance with the
priority provisions in Section 5.3(c). In such cases, Midstream Co shall have no
liability to Producer (subject to Section 11.1(b)) for its failure to receive
Product, except to the extent such shutdown is caused by the negligence, gross
negligence or willful misconduct of Midstream Co. If Midstream Co is required to
so interrupt or curtail receipts of Product, Midstream Co will advise (by
telephone, following up by writing, which writing may be in the form of
electronic mail) Producer of such interruption or curtailment as soon as
practicable or in any event within 24 hours after the occurrence of such event.
(b)    Planned Curtailments and Interruptions.


-28-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





(i)    Midstream Co shall have the right to curtail or interrupt receipts and
deliveries of Product for brief periods to perform necessary maintenance of and
repairs or modifications (including modifications required to perform its
obligations under this Agreement) to the Individual System; provided, however,
that to the extent reasonably practicable, Midstream Co shall coordinate its
maintenance, repair and modification operations with the operations of Producer
and, in any case, will use its reasonable efforts to schedule maintenance,
repair and modification operations so as to avoid or minimize to the greatest
extent possible service curtailments or interruptions.
(ii)    Midstream Co shall provide Producer (x) with 60 Days prior notice of any
upcoming normal and routine maintenance, repair and modification projects that
Midstream Co has planned that would result in a curtailment or interruption of
Producer’s deliveries and the estimated time period for such curtailment or
interruption and (y) with six Months prior notice of any maintenance (A) of
which Midstream Co has knowledge at least six Months in advance and (B) that is
anticipated to result in a curtailment or interruption of Producer’s deliveries
for five or more consecutive Days.
(iii)    On or before January 1, 2017, Midstream Co shall provide a schedule of
the expected planned maintenance for the System for the subsequent 12 Months.
Thereafter, on or before October 1 of each Year, starting October 1, 2017,
Midstream Co shall deliver a schedule of the expected planned maintenance for
the System for the subsequent 12 Months. The delivery of this plan is intended
as a tool to assist the Parties in planning and does not replace the notices
required in the foregoing clauses and in no way commits Midstream Co to adhere
to the schedule set forth in such 12-Month plan.
Section 5.6    Transportation and Disposal. As between the Parties, Midstream Co
shall make all necessary arrangements for the receipt, further transportation,
and disposal of Producer’s owned and Controlled Product from the Receipt Points,
to the Internal Transfer Points and ending at the Delivery Points. Except to the
extent expressly provided otherwise in this Agreement, Midstream Co shall have
no liability for any operations or activities upstream or downstream of the
Individual System, and Producer shall be solely responsible, and shall make all
necessary arrangements at and downstream of the Delivery Points, for the
receipt, further transportation, and marketing of Producer’s owned and
Controlled Product.
Article 6
Fees
Section 6.1    Fees. Producer shall pay Midstream Co each Month in accordance
with the terms of this Agreement for all Services provided by Midstream Co with
respect to Dedicated Production received by Midstream Co from Producer or for
Producer’s account during such Month, an amount, for each Individual System,
equal to the sum of:
(i)    the product of (x) the aggregate quantity of such Product, stated in
Barrels, received by Midstream Co from Producer at the applicable Receipt Point
for such Product within the applicable Individual System during such Month,
multiplied by (y) the applicable Individual First Phase Rate (the “Individual
First Phase Fee”); provided that if the Pipeline Unavailability arises as a
result of action or inaction under the control of Midstream Co, then the
Individual First Phase Fee shall not accrue with respect to the Trucked Volumes;
(ii)    the Individual Second Phase Fee, if any, applicable to Second Phase
Services performed within the Dedication Area,


-29-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





(iii)    an amount equal to Producer’s allocated portion of the actual costs
incurred by Midstream Co for electricity required to provide Services, such
allocation to be based upon the aggregate volumes of Product received by
Midstream Co and
(iv)    the Individual Disposal by Truck Fee, if any.
Section 6.2    Fee Adjustments.
(a)    Redetermination.
(i)    Redetermination Proposal. Between November 1 and December 31 of any Year,
Midstream Co shall prepare and deliver to Producer for its review and comment a
written proposal (each, a “Redetermination Proposal”) to redetermine each
Individual Fee (unless the Parties mutually agree not to redetermine any
particular Individual Fee) in accordance with this Section 6.2(a). Each
Redetermination Proposal shall include relevant supporting documentation based
upon the latest updated Development Report and System Plan and shall take into
account future items including, projected production volumes, operating revenue
projections, and budgeted amounts for capital expenditures and all estimated
operating expenses that Midstream Co believes will be necessary to provide the
applicable Services as contemplated by the latest updated Development Report and
System Plan; provided that a redetermined Individual Fee as agreed to by the
Parties (a “Redetermined Individual Fee”) shall not recoup the difference
between (A) estimated operating expenses or revenues and (B) actual operating
expenses or revenues for periods prior to the effective date of such
Redetermined Individual Fee. The Parties may agree to redetermine a particular
Individual Fee without obligation to agree to redetermine any other Individual
Fee.
(ii)    Subsequent Redetermination Timing. Any Redetermined Individual Fee
agreed to by the Parties on or prior to the last Business Day of February of the
applicable Adjustment Year (“Redetermination Deadline”) shall become effective
as of the first Day of the Month following the Month in which agreement has been
reached. If the Parties fail to agree upon a redetermination of any Individual
Fee set forth in the applicable Redetermination Proposal on or prior to the
Redetermination Deadline, then such Individual Fee shall remain in effect
without redetermination pursuant to this Section 6.2(a). For purposes of this
Section 6.2(a)(ii), the Year immediately after the Year during which a
Redetermination Proposal is delivered is herein the “Adjustment Year”.


(b)    Annual Escalation. Effective as of July 1 of each Year, each Individual
Fee will be increased by multiplying the then applicable Individual Fee (as
increased for prior Years pursuant to this Section 6.2(b) or otherwise adjusted
pursuant to this Agreement) by the Escalation Percentage; provided that
Reimbursed Amounts shall not be subject to this Section 6.2(b). Such annual
increase to the Individual Fee shall become effective on July 1 of the
applicable Year, even if such Individual Fee was redetermined pursuant to
Section 6.2(a), with an effective date during the same Year.
(c)    Downtime Events. If during any Month (as applicable, the “Applicable
Month”), (i) one or more Downtime Events occur with respect to a Facility
Segment, (ii) such Downtime Events caused the Downtime Percentage for such
Facility Segment during the Applicable Month to exceed the lowest percentage
specified on Exhibit B during such Month, and (iii) Producer has waived its
right to a temporary release of Dedicated Production under Section 2.4(b)(ii),
then the Individual First Phase Fee for the applicable Facility Segment shall be
reduced by the reduction percentage corresponding to the applicable Downtime
Percentage on the chart on Exhibit B during each hour in which such Facility
Segment is available to provide Services (an “Operating Hour”) during the
subsequent Month until the reduced Individual First Phase Fee has been


-30-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





applied to an aggregate number of Operating Hours equal to the aggregate number
of Downtime Hours during the Applicable Month. If the aggregate number of
Operating Hours during the subsequent Month is less than the aggregate number of
Downtime Hours during the Applicable Month, the applicable reduced Individual
First Phase Fee shall be applied to Operating Hours during the next-subsequent
Month or Months until the reduced Individual First Phase Fee has been applied to
an aggregate number of Operating Hours equal to the aggregate number of Downtime
Hours during the Applicable Month. A reduced Individual First Phase Fee that
would otherwise apply during any Month subsequent to an Applicable Month shall
not be applied until all Downtime Hours from previous Applicable Months have
been addressed as provided in this Section 6.2(c). At all times during which the
Parties to this Agreement are also party to another Transaction Document that
covers Crude Oil, Downtime Hours shall not accrue under this Agreement during
the period of time in which a Downtime Event with respect to a Facility Segment
connecting to a central facility on the System is occurring at the same time a
Downtime Event with respect to a Facility Segment connecting to the same central
facility on the Crude Oil Gathering System is occurring.
Section 6.3    Treatment of Byproducts, System Gains/Losses, Fuel and Related
Matters. No separate fee shall be chargeable by Midstream Co and no refund or
reduction in the Individual Fee shall be chargeable by or owed to Producer for
the hydrocarbons or services described in this Section 6.3.
(a)    Reserved.
(b)    Recovered Oil. Midstream Co shall deliver to Producer, each Month, all
Recovered Oil allocated to Producer or for Producer’s account by delivering such
Recovered Oil into the Crude Oil Gathering System. At all times during the Term,
the Parties shall set forth in the Agreement Addendum or an appropriate
amendment to this Agreement the methodology for Midstream Co to deliver
Recovered Oil to Producer and any fee applicable thereto. Midstream Co shall use
commercially reasonable efforts to limit the amount of Crude Oil remaining in
Product at the applicable Delivery Point to 0.5% or less of the total Product
volume (the “Remaining Crude Oil Limit”); provided that, except as provided
otherwise in this Section 6.3(b), Producer shall pay all costs and expenses in
connection with the implementation of any modifications necessary to achieve the
Remaining Crude Oil Limit (the “Crude Recovery Costs”) and Producer shall
release, protect, indemnify and hold harmless Midstream Co from and against all
other liabilities and claims directly or indirectly resulting from, arising out
of, or relating to the implementation of such modifications. Prior to the
implementation of any such modifications, Midstream Co shall provide Producer
with written notice of its good faith estimate of the Crude Recovery Costs for
such modifications, and Producer shall, within 30 Days of receiving such notice,
provide Midstream Co with written notice of whether Midstream Co should proceed
with the implementation of such modifications. If Producer fails to respond to
such notice or elects that Midstream Co should not proceed with such
modifications, then Producer will have no obligation to pay the associated Crude
Recovery Costs and Midstream Co will have no obligation to implement such
modifications or incur any costs or expenses in connection with achieving the
Remaining Crude Oil Limit.
(c)    System Gains/Losses.
(i)    Midstream Co will perform a Monthly material balance for each Individual
System based on comparison of Product delivered and the amount of Product
calculated to have been delivered into the Individual System (after removal of
Recovered Oil) (in conjunction with determining the theoretical Crude Oil volume
under any Transaction Document to which Midstream Co is a Party covering Crude
Oil gathering services) received into the Individual System at Receipt Points.
Actual gains or losses in an Individual System from the material balance will be
allocated


-31-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





back to Producer’s Receipt Points to determine allocated quantities of Product
received at Receipt Points for each Month.
(ii)    If, during any Month, System Gains/Losses on an Individual System
allocated to Producer in accordance with this Agreement exceeds 2.00% of the
total quantities of Producer’s owned or Controlled Product delivered to the
Individual System in such Month, then Midstream Co will, for the respective
Individual System, obtain updated test data (i.e. sample results, meter proves,
etc.) from Receipt Points involved in calculating the amount of Product
determined to have been delivered into the Individual System (after removal of
Recovered Oil) (in conjunction with determining the theoretical Crude Oil volume
under any Transaction Document relating to the provision of crude oil gathering
services by Midstream Co) and conduct a field-wide (on an Individual System
basis) meter inspection and proving, if necessary, followed by an updated
balance. If Midstream Co determines that a repair to the Individual System is
needed to reduce the System Gains/ Losses below 2.00%, Midstream Co shall
undertake such repairs in a commercially reasonable manner and as soon after
making such determination as is commercially reasonable.
(iii)    Midstream Co shall provide Producer with prior notice of, and
reasonable access to observe, any such field-wide meter balance.
(d)    Other System Fuel. Midstream Co may elect to use Other System Fuel as
fuel to operate the Individual System, or to generate electricity for the
operation of the Individual System and shall account for any Other System Fuel
used by Midstream Co. Producer, at its sole cost and expense, shall procure all
fuel except diesel, in addition to Other System Fuel used by Midstream Co, if
any, required to operate the Individual System or to generate electricity for
the operation of the Individual System and arrange for transportation of such
fuel to the Individual System.
Article 7
Quality Specifications
Section 7.1    Quality Specification. Subject to Section 7.2, at no time shall
Midstream Co be required to accept Product that is not produced from a Well
within the Dedication Area. Subject to Section 7.2, Producer shall cause all
Product delivered at the Receipt Points to Midstream Co to meet the quality
specifications of the applicable Downstream Facility. If Producer’s Product
delivered to the Receipt Points complies with such quality specifications, then
all Product redelivered at the Delivery Points by Midstream Co to Producer shall
meet the quality specifications of the applicable Downstream Facility. Producer
shall not have the right to consent to any changes to the quality specifications
of the applicable Downstream Facility or the quality specifications of any
Downstream Facility not in existence as of the Effective Date. Midstream Co may
commingle Product received into the Individual System with other Product
shipments, and subject to Midstream Co’s obligation to redeliver to Producer at
the Delivery Points Product that satisfies the applicable quality specifications
of the Delivery Points, (i) such Product shall be subject to such changes in
quality, composition and other characteristics as may result from such
commingling and the removal of Recovered Oil (if any), and (ii) Midstream Co
shall have no other obligation to Producer associated with changes in quality of
Product as a result of such commingling and Recovered Oil removal. If Producer
Tenders any Product which fails to conform to the applicable quality
specifications stated in this Section 7.1, Producer shall cause such Product to
conform to the applicable quality specifications at its sole cost.
Section 7.2    Failure to Meet Specifications.
(a)    If any Product Tendered by Producer to the Individual System fails at any
time to conform to the applicable specifications, then Midstream Co will have
the right to immediately discontinue receipt


-32-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





of such non-conforming Product and shall notify Producer of the specifications
violation within 24 hours after such discontinuation. Such notification may be
verbal initially followed by written confirmation in accordance with the notice
requirements set forth in Section 17.2. If Producer disputes Midstream Co’s
determination that any Product fails to conform to the applicable
specifications, then Producer shall (i) notify Midstream Co thereof within 24
hours after receiving such notice from Midstream Co, (ii) submit the applicable
Product to a mutually agreed upon Third Party laboratory, and (iii) cause such
laboratory to analyze the Product within 72 hours after Producer’s receipt of
Midstream Co’s notice of non-conformance. If the results of such analysis
provide that the applicable Product is non-conforming, the costs and expenses
associated with such analysis shall be borne by Producer; if the results of such
analysis provide that the applicable Product conforms to the specifications,
then Midstream Co shall reimburse Producer for all reasonable and documented
costs and expenses incurred by Producer to cause such Third Party laboratory to
perform such analysis.
(b)    Midstream Co shall have the right, to be exercised in Midstream Co’s sole
discretion, to use commercially reasonable efforts to blend and commingle any or
all of such non-conforming Product with other Product in the Individual System
so that it meets the applicable specifications. Midstream Co may charge Producer
a reasonable fee to compensate Midstream Co for its use of commercially
reasonable efforts to cause such Product Tendered by Producer to conform to the
applicable specifications. Producer will promptly undertake commercially
reasonable measures to eliminate the cause of such non-conformance.
Section 7.3    Indemnification Regarding Quality. PRODUCER SHALL RELEASE,
PROTECT, DEFEND, INDEMNIFY AND HOLD HARMLESS MIDSTREAM CO GROUP FROM AND AGAINST
ALL LOSSES DIRECTLY OR INDIRECTLY ARISING OUT OF, IN CONNECTION WITH OR IN ANY
MANNER ATTRIBUTABLE TO THE FAILURE OF THE PRODUCT DELIVERED BY PRODUCER TO THE
INDIVIDUAL SYSTEM TO MEET THE QUALITY SPECIFICATIONS SET FORTH HEREIN, INCLUDING
DISPOSAL COSTS, DAMAGE TO OR SUSTAINED BY THE INDIVIDUAL SYSTEM (INCLUDING THE
EQUIPMENT AND COMPONENT PARTS), COSTS EXPENDED BY MIDSTREAM CO OR ANY OF ITS
AFFILIATES TO RETURN THE INDIVIDUAL SYSTEM AND RELATED FACILITIES TO SERVICES,
CLAIMS OF OTHER PRODUCERS ON THE INDIVIDUAL SYSTEM, AND CLAIMS OF OWNERS OF ALL
DOWNSTREAM FACILITIES.
Article 8
Term
Section 8.1    Term. The term of this Agreement commenced on the Effective Date
(or if another date is set forth in the applicable Agreement Addendum, the date
specified in the applicable Agreement Addendum), and this Agreement shall remain
in effect until the 16th anniversary of the Effective Date (or if another date
is set forth in the applicable Agreement Addendum, the date specified in the
applicable Agreement Addendum) (the “Initial Term”) and thereafter on a Year to
Year basis until terminated by Midstream Co or Producer effective upon the
expiration of the Initial Term or the expiration of any Year thereafter upon
notice no less than 365 Days prior to the expiration of the Initial Term or the
expiration of any Year thereafter (such period of time, the “Term”).
Section 8.2    Effect of Termination or Expiration of the Term. Upon the
termination of the Term, this Agreement shall forthwith become void and the
Parties shall have no liability or obligation under this Agreement, except that
(a) the termination of this Agreement shall not relieve any Party from any
expense, liability or other obligation or remedy therefor that has accrued or
attached prior to the date of such termination, (b) the provisions of Section
2.4(d), Section 3.5 , Article 6, Section 7.3, this Section 8.2, Section 9.1,
Article 10 (other than Section 10.4), Section 11.3, Article 15 and Section 17.1
through Section 17.10 shall survive


-33-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





such termination and remain in full force and effect indefinitely, (c) Section
10.4, Section 17.11 and Section 18.7 shall survive such termination and remain
in full force and effect for the period of time specified in such Sections.
Article 9
Title and Custody
Section 9.1    Title. Delivery by Producer of Product to any Receipt Point shall
be deemed a warranty of title to such Product by Producer or a warranty that
Producer Controls the Product and has the right to deliver such Product for
gathering under this Agreement, as applicable. Title to Product shall not
transfer to Midstream Co by reason of Midstream Co’s performance of the
Services.
Section 9.2    Custody. From and after Producer’s delivery of its owned or
Controlled Product to Midstream Co at the Receipt Points, and until Midstream
Co’s disposal of Product or redelivery of such Product to or for Producer’s
account at the applicable Delivery Points, as between the Parties, Midstream Co
shall have custody and control of, and be responsible for, such Product. In all
other circumstances, as between the Parties, Producer shall be deemed to have
custody and control of, and be responsible for, such Product.
Article 10
Billing and Payment
Section 10.1    Statements.
(a)    Ordinary Course. Midstream Co shall submit invoices to Producer on or
before the 25th Day after the end of each Month (the “Invoice Month”). Each
invoice shall be accompanied by supporting information for all amounts charged
by such invoice. All amounts owed for Services provided during an Invoice Month
shall be reflected on the applicable invoice for such Invoice Month; provided
that to the extent any amount appearing on an invoice is in respect of an amount
paid by Midstream Co to a Third Party (collectively, the “Reimbursed Amount”) or
the calculation of such amount is contingent on information provided by a Third
Party (collectively, the “Conditional Amount”), such Reimbursed Amount and
Conditional Amount shall be reflected on an invoice within 90 Days after the end
of the Month in which such Reimbursed Amount was paid by Midstream Co.
(b)    Other. If actual measurements of volumes of Dedicated Production are not
available by the date stated in Section 10.1(a), then Midstream Co may prepare
and submit an invoice based on Midstream Co’s good faith estimate of the volumes
of Dedicated Production received in the applicable Invoice Month. If Midstream
Co submits an invoice based on estimated volumes, Midstream Co shall prepare and
submit to Producer an invoice based on actual measurements on or before the
close of business on the 40th Day after the applicable Invoice Month, together
with a reconciliation to the invoice submitted based on Midstream Co’s estimate.
(c)    Detail. Midstream Co shall cause its invoices and supporting information
to include information reasonably sufficient to explain and support any
estimates and charges reflected therein, the reconciliation of any estimates
made in a prior Month to the actual measurements for such Month, and any
adjustments to prior period volumes and quantities.
(d)    Monthly Loss/Gain Report. For each Invoice Month, Midstream Co shall
deliver a Monthly Loss/Gain Report to Producer, on or before the close of
business on the applicable third Business Day following the later of (i) the end
of such Invoice Month, or (ii) the Day on which Producer has delivered all


-34-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





data reasonably required by Midstream Co to generate such Monthly Loss/Gain
Report with respect to such Invoice Month. If Midstream Co elects, it may
deliver such Monthly Loss/Gain Report concurrently with the applicable invoice.
(e)    One Invoice; Netting. To the extent that Midstream Co and Producer are
party to this Agreement and one or more other Transaction Documents, one invoice
may be delivered in respect of all amounts owing under such Transaction
Documents. The Parties shall net all undisputed amounts due and owing or past
due and owing arising under the Transaction Documents to which Producer and
Midstream Co are parties such that the Party owing the greater amount shall make
a single payment of the net amount to the other Party. No amounts owing to or by
any Midstream Co may be set off against amounts owing to or by any other
Midstream Co. No amounts owing to or by any Producer may be set off against
amounts owing to or by any other Producer. To the extent possible, all fee
adjustments set forth in Article 6 shall be accomplished by setoff or netting.
Section 10.2    Payments.
(a)    Unless otherwise agreed by the Parties, all invoices under this Agreement
shall be due and payable in accordance with each invoice’s instructions on or
before the later of the 30th Day of each Month and the 10th Day after receipt of
the invoice or, if such Day is not a Business Day, then on the next Business
Day. All payments by Producer under this Agreement shall be made by electronic
funds transfer to the account designated by Midstream Co. Any amounts not paid
by the due date will be deemed delinquent and, with respect to amounts owed to
Midstream Co, will accrue interest at the Interest Rate, such interest to be
calculated from and including the due date but excluding the date the delinquent
amount is paid in full.
(b)    If Producer, in good faith, disputes the amount of any invoice of
Midstream Co, Producer will pay Midstream Co such amount, if any, that is not in
dispute and shall provide Midstream Co notice, no later than 30 Days after the
date that payment of such invoice would be due under Section 10.2(a), of the
disputed amount accompanied by reasonable documentation to support Producer’s
dispute. If Producer fails to provide notice of dispute within such 30-Day
period, then Producer shall be deemed to have waived its right to dispute the
applicable invoice, except for a dispute following an audit conducted in
accordance with Section 10.4. Following Midstream Co’s receipt of such dispute
notice, Producer and Midstream Co shall endeavor in good faith to resolve such
dispute, and if the Parties are unable to resolve such dispute within a
reasonable time, such dispute may be resolved in accordance with Section 17.6 of
this Agreement. Upon resolution of the dispute, any required payment shall be
made within 15 Days after such resolution, and, if such amount shall be paid to
Midstream Co, such amount shall be paid along with interest accrued at the
Interest Rate from and including the due date but excluding the date paid.
Section 10.3    Adequate Assurances. If (a) Producer fails to pay according to
the provisions hereof and such failure continues for a period of 5 Business Days
after written notice of such failure is provided to Producer, (b) Producer is
not the Original Producer or (c) Midstream Co has reasonable grounds for
insecurity regarding the performance by Producer of any obligation under this
Agreement, then Midstream Co, by notice to Producer, may, singularly or in
combination with any other rights it may have, demand Adequate Assurance of
Performance from Producer. “Adequate Assurance of Performance” means, at the
option of Producer, any of the following, (x) advance payment in cash by
Producer to Midstream Co for Services to be provided under this Agreement in the
following Month or (y) delivery to Midstream Co by Producer of an irrevocable
standby letter of credit or a performance bond, in form and substance reasonably
acceptable to Midstream Co, issued by a Credit-Worthy Person, in an amount equal
to not less than the aggregate proceeds due from Producer under Section 10.1 for
the prior 2-Month period. Promptly following the termination of the condition
giving rise to Midstream Co’s reasonable grounds for insecurity or payment in


-35-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





full of amounts outstanding, as applicable, Midstream Co shall release to
Producer the cash, letter of credit, bond or other assurance provided by
Producer (including any accumulated interest, if applicable, and less any
amounts actually applied to cover Producer’s obligations hereunder).
Section 10.4    Audit. Each Party has the right, at its sole expense and during
normal working hours, to examine the records of the other Party to the extent
reasonably necessary to verify the accuracy of any statement, charge or
computation made pursuant to the provisions of the Transaction Documents. The
scope of such examination will be limited to the 24 Months preceding the date
such notice of audit, statement, charge or computation was presented. No Party
may conduct more than one audit (taking all Transaction Documents to which
Producer is a party together) of another Party during any Year (except that, if
a Party is in default hereunder, additional audits may be conducted during the
continuance of such default). If any such examination reveals any inaccuracy in
any statement or charge, the necessary adjustments in such statement or charge
and the payments necessitated thereby shall be made within 60 Days after
resolution of the inaccuracy. This provision of this Agreement will survive any
termination of this Agreement for the later of (a) a period of 24 Months from
the end of the Year in which the date of such termination occurred or (b) until
a dispute initiated within the 24 Month period is finally resolved, in each case
for the purpose of such statement and payment objections.
Article 11
Remedies
Section 11.1    Suspension of Performance; Temporary Release from Dedication.
(a)    Suspension by Midstream Co as Remedy for Payment Default. If Producer
fails to pay any invoice rendered under Article 10, such failure is not due to a
good faith dispute by Producer in accordance with Section 10.2(b) and such
failure is not remedied within 5 Business Days after Producer’s receipt of
written notice of such failure from Midstream Co, Midstream Co shall have the
right, at its sole discretion, to (i) suspend performance (including withholding
any payments that are owed by Midstream Co to Producer, and such withheld
amounts shall not be subject to setoff under Section 10.1(e)) under this
Agreement until such amount, including interest at the Interest Rate, is paid in
full or (ii) continue performing the Services under this Agreement, and, acting
in a commercially reasonable manner, sell any Product delivered by Producer to
the Receipt Points on Producer’s behalf, and use the proceeds therefrom to
reimburse Midstream Co for any amounts due and owing to Midstream Co, and, at
Producer’s election, either (y) remit any excess amounts received under such
sale to Producer or (z) reduce the Services Fee due from Producer to Midstream
Co for the following Month by the amount of such excess.
(b)    Additional Suspensions as Remedies. If a Party fails to perform or comply
with any material warranty, covenant or obligation (other than as addressed in
Section 11.1(a) or Section 2.4(a)(i)) and such failure has not been remedied
within 60 Days after its receipt of written notice from the other Party of such
failure, then the non-defaulting Party shall have the right to suspend
performance of its obligations under this Agreement that are affected by such
failure or non-compliance (including withholding any payments that are owed to
the other Party, and such withheld amounts shall not be subject to netting or
setoff under Section 10.1(e)); provided that Producer may not withhold any
payments that are owed to Midstream Co for Services actually performed by
Midstream Co. Original Producer’s failure to accurately track, calculate and
timely provide support of the total Net Acres sold pursuant to Section
16.2(b)(ii) shall constitute a material breach of Original Producer’s
obligations hereunder.
(c)    Specific Performance and Declaratory Judgments. Damages in the event of
breach of this Agreement by a Party hereto may be difficult, if not impossible,
to ascertain. Therefore, each Party, in addition


-36-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





to and without limiting any other remedy or right it may have, will have the
right to seek a declaratory judgment and will have the right to an injunction or
other equitable relief in any court of competent jurisdiction, enjoining any
such breach, and enforcing specifically the terms and provisions hereof, and
each of the Parties hereto hereby waives any and all defenses it may have on the
ground of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief. The existence of this right will not
preclude any Party from pursuing any other rights and remedies at law or in
equity that such Party may have.
Section 11.2    No Election. In the event of a default by a Party under this
Agreement, the other Party shall be entitled in its sole discretion to pursue
one or more of the remedies set forth in this Agreement, or such other remedy as
may be available to it under this Agreement, at Law or in equity, subject,
however, to the limitations set forth in Section 11.3 and Article 15. No
election of remedies shall be required or implied as the result of a Party’s
decision to avail itself of a remedy under this Agreement.
Section 11.3    DIRECT DAMAGES. A PARTY’S DAMAGES RESULTING FROM A BREACH OR
VIOLATION OF ANY REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR CONDITION
CONTAINED IN THIS AGREEMENT OR ANY ACT OR OMISSION ARISING FROM OR RELATED TO
THIS AGREEMENT SHALL BE LIMITED TO ACTUAL DIRECT DAMAGES AND SHALL NOT INCLUDE
ANY OTHER LOSS OR DAMAGE, INCLUDING INDIRECT, SPECIAL, CONSEQUENTIAL,
INCIDENTAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS, PRODUCTION,
OR REVENUES, AND EACH PARTY RELEASES THE OTHER PARTY FROM ALL SUCH CLAIMS FOR
LOSS OR DAMAGE OTHER THAN ACTUAL DIRECT DAMAGES; PROVIDED THAT THIS LIMITATION
TO DIRECT DAMAGES SHALL NOT LIMIT THE PARTIES’ INDEMNIFICATION OBLIGATIONS UNDER
Section 3.5(c), Section 7.3, AND Article 15.
Article 12
Force Majeure
Section 12.1    Force Majeure. If either Midstream Co or Producer is rendered
unable by an event of Force Majeure to carry out, in whole or part, its
obligations under this Agreement and such Party gives notice (which notice may
initially be delivered orally so long as written notice is delivered as soon as
reasonably practicable thereafter) and reasonably full details of the event
(including the nature, extent, effect, and likely duration of the event or
circumstances constituting the Force Majeure event) to the other Party as soon
as practicable after the occurrence of the event, then, during the pendency of
such Force Majeure, but only during that period, the obligations of the Party
affected by the event shall be canceled or suspended, as applicable, to the
extent required; provided, however, that notwithstanding anything in the
foregoing to the contrary, no Party shall be relieved from any indemnification
obligation or any obligation to make payments, as the result of Force Majeure,
regardless of which Party is affected; provided further that if the Force
Majeure impacts only a particular Facility Segment or Individual System, then
the suspension of obligations described in this sentence shall apply only to the
applicable Facility Segment or Individual System and not to the obligations
owing in connection with the rest of the System. The Party affected by Force
Majeure shall use commercially reasonable efforts to remedy the Force Majeure
condition with all reasonable dispatch, shall give notice to the other Party of
the termination of the Force Majeure, and shall resume performance of any
suspended obligation promptly after termination of such Force Majeure.
Section 12.2    Extension Due to Force Majeure. If a Party is unable to meet any
deadline set forth herein as a result of a Force Majeure, then provided that
such Party complies with the provisions of Section 12.1, such deadline shall be
extended for a period of time equal to the period of time during which such
Party is delayed due to the Force Majeure.


-37-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





Article 13
Change in Law; Uneconomic Service
Section 13.1    Changes in Applicable Law.
(a)    If any new Laws are enacted or amended or any new interpretations in
respect of previously existing Laws are issued after the T&C Effective Date that
require Midstream Co to make capital expenditures with respect to the System,
then Midstream Co may propose an increase to the applicable Individual Fee as
may be necessary or appropriate to preserve and continue for the Parties the
rights and benefits originally contemplated for the Parties by this Agreement;
provided, however, that no increase to the applicable Individual Fee pursuant to
this Section 13.1 shall be applicable unless and until, in the reasonable
judgment of Midstream Co, Midstream Co would be required to make capital
expenditures with respect to the System in order to comply with such new Law
that materially and adversely affects the economics of the Services provided,
fees received, or the other economic benefits of this Agreement for Midstream
Co.
(b)    Producer shall accept or reject, in its sole discretion, Midstream Co’s
proposed increase to the Individual Fee within 30 Days after receiving such
proposal from Midstream Co. If Producer fails to provide notice of such
acceptance or rejection within such 30-Day period, then Producer shall be deemed
to have accepted such increase. The Parties will amend, update, or revise the
applicable Agreement Addendum in accordance with this Agreement to reflect any
changes in the applicable Individual Fee agreed to in accordance with this
Section 13.1. If Producer rejects the amount of the proposed increase, then
Producer shall elect to either (x) cause Midstream Co to release the Wells,
Separator Facilities, Receipt Points, Spacing Units, and Dedicated Production
that would have been affected by such increase in accordance with Section
2.4(a)(vii) or (y) at Producer’s sole cost and expense, cause Midstream Co make
such capital expenditures with respect to the System in order to comply with
such new Law and such capital expenditures shall be included on the monthly
invoice and paid in accordance with Section 10.1 and Section 10.2. In the event
Producer makes an election under clause (y) above, (i) the Individual Fee shall
not be increased pursuant to this Section 13.1 and (ii) the Parties shall meet
and cooperate in good faith to ensure any facilities constructed under this
clause (b) comply with customary engineering, construction and operating
specifications in the industry and such facilities will become part of the
Individual System and the property of Midstream Co.
(c)    Producer and Midstream Co shall use their commercially reasonable efforts
to comply with new and amended applicable Laws and new interpretations of
existing Laws.
Section 13.2    Unprofitable Operations and Rights of Termination.
(a)    Cessation of Services. If, in the sole discretion of Midstream Co, (x)
the gathering of Product from any Wells, Separator Facilities or Receipt Points,
(y) the delivery of Product to any Delivery Points or (z) the provision of any
other Service under this Agreement, is or becomes uneconomical due to its
volume, quality, or for any other cause, then Midstream Co shall not be
obligated to provide the applicable Services so long as such condition exists.
(i)    If Midstream Co suspends Services under this Section 13.2(a) as a result
of Producer’s (A) negligence, willful misconduct, or breach of this Agreement,
(B) delivery of Product that fails to meet the quality specifications required
by Section 7.1, or (C) execution of a plan of development that deviates from the
then-applicable Development Report, then Midstream Co may resume providing such
Services at any time, upon two Months’ advance written notice delivered to
Producer, and the affected Wells, Separator Facilities, Receipt Points, Spacing
Units, Dedicated Properties and Dedicated Production shall only be permanently
released as a result of suspension under this clause by (i) mutual agreement of
the Parties under Section 2.4(a)(iii).


-38-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





(ii)    If Midstream Co suspends Services under this Section 13.2(a) for any
reason other than as specified in clause (i) above and (x) such suspension
continues for six consecutive Months or (y) Midstream Co delivers notice to
Producer that such suspension shall be permanent, then the applicable Wells,
Separator Facilities, Receipt Points, Spacing Units and Dedicated Production
shall be permanently released as specified in Section 2.4(a)(viii).
(b)    Election not to Connect a Planned Well or Planned Separator Facility. If
Midstream Co determines, in its discretion, that the connection of an Individual
System to any Planned Well or Planned Separator Facility operated by Original
Producer, as described in Section 3.1(c) hereof, would be uneconomical, then
upon Midstream Co’s delivery of a System Plan (marked as “Final”) indicating
that a requested expansion would be uneconomical pursuant to Section 13.2(e):
(i)    No more than 30 Days after delivery of the System Plan pursuant to
Section 13.2(b) above, Midstream Co shall provide Original Producer Midstream
Co’s proposed terms and conditions under which it would connect the Individual
System to the Planned Well or Planned Separator Facility and transport Product
under the terms of this Agreement, including estimated construction costs.
Original Producer shall have 30 Days to accept or reject Midstream Co’s terms
and conditions. If Original Producer accepts Midstream Co’s proposed terms and
conditions, then Midstream Co shall, within 30 Days thereof, provide Original
Producer with an updated System Plan detailing the connection of the Individual
System to such Planned Well or Planned Separator Facility and such connection
shall be governed by Section 3.1(c). If Original Producer does not respond to
Midstream Co’s terms and conditions within such 30-Day period, it shall be
deemed to have rejected Midstream Co’s proposed terms and conditions.
(ii)    If Original Producer rejects Midstream Co’s terms and conditions under
clause (A) above, then Original Producer may, at its sole cost and expense,
simultaneously elect in writing to cause Midstream Co to design, construct and
install the facilities necessary to connect the Planned Well or Planned
Separator Facility to the Individual System, such facilities will become part of
the Individual System and the property of Midstream Co. The Parties shall meet
and cooperate in good faith to ensure any facilities constructed under this
clause (ii) have the capacity to handle the estimated Dedicated Production in
the Development Report and to comply with customary engineering, construction
and operating specifications in the industry. Within 30 Days of Original
Producer’s election hereunder, Midstream Co shall provide Original Producer with
an updated System Plan detailing the connection of the Individual System to such
Planned Well or Planned Separator Facility, any costs and expenses shall be
included on the monthly invoice and paid in accordance with Section 10.1 and
Section 10.2 and such connection shall otherwise be governed by Section 3.1(d).
Beginning on the first Day Midstream Co receives Dedicated Production Tendered
by Original Producer from any Well or Separator Facility connected in accordance
with this clause (ii), then the Individual Fee paid on the Product received from
the applicable Well or Separator Facility will be reduced by 30% until such time
as the benefit received by Original Producer from the reduced Individual Fee
equals 115% of the actual costs incurred by Producer to design, construct and
install such facilities.
(c)    Election not to Expand System.
(i)    If Midstream Co determines, in its discretion, that an expansion of the
Individual System to satisfy the needs of Producer (other than Original
Producer), as described in Section 3.1 hereof, would be uneconomical, then
Midstream Co shall neither be obligated to undertake such expansion nor to
provide the applicable Services. Producer shall be entitled to a release of the
applicable Planned Wells, Planned Separator Facilities and Dedicated Production
pursuant to Section


-39-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





2.4(a)(viii) immediately upon Midstream Co’s delivery of a System Plan (marked
as “Final”) indicating that a requested expansion would be uneconomical pursuant
to Section 13.2(e).
(ii)    If Midstream Co determines, in its discretion, that an expansion of the
Individual System to satisfy the needs of Original Producer (other than
connections of any Planned Well or Planned Separator Facility operated by
Original Producer), as described in Section 3.1(c) hereof, then upon Midstream
Co’s delivery of a System Plan (marked as “Final”) indicating that a requested
expansion would be uneconomical pursuant to Section 13.2(e):
(A)    No more than 30 Days after delivery of the System Plan pursuant to
Section 13.2(c)(ii) above, Midstream Co shall provide Original Producer
Midstream Co’s proposed terms and conditions under which it would expand the
Individual System and transport Product under the terms of this Agreement,
including estimated construction costs. Original Producer shall have 30 Days to
accept or reject Midstream Co’s terms and conditions. If Original Producer
accepts Midstream Co’s proposed terms and conditions, then Midstream Co shall,
within 30 Days thereof, provide Original Producer with an updated System Plan
detailing the expansion of the Individual System and such expansion shall be
governed by Section 3.1(c). If Original Producer does not respond to Midstream
Co’s terms and conditions within such 30-Day period, it shall be deemed to have
rejected Midstream Co’s proposed terms and conditions.
(B)    If Original Producer rejects Midstream Co’s terms and conditions under
clause (A) above, then Original Producer may, at its sole cost and expense,
simultaneously elect in writing to cause Midstream Co to design, construct and
install the facilities necessary to expand the Individual System, such
facilities will become part of the Individual System and the property of
Midstream Co. The Parties shall meet and cooperate in good faith to ensure any
facilities constructed under this clause (B) have the capacity to handle the
estimated Dedicated Production in the Development Report and to comply with
customary engineering, construction and operating specifications in the
industry. Within 30 Days of Original Producer’s election hereunder, Midstream Co
shall provide Original Producer with an updated System Plan detailing the
expansion of the Individual System, any costs and expenses shall be included on
the monthly invoice and paid in accordance with Section 10.1 and Section 10.2
and such expansion shall otherwise be governed by Section 3.1(d). Beginning on
the first Day Midstream Co receives Dedicated Production Tendered by Original
Producer from any expansion of the Individual System in accordance with this
clause (B), then the Individual Fee paid on the incremental Product received
from the Individual System will be reduced by 30% until such time as the benefit
received by Original Producer from the reduced Individual Fee equals 115% of the
actual costs incurred by Producer to design, construct and install such
facilities.
(d)    Start Date of Suspension of Services. Midstream Co shall cause any
suspension of Services permitted by this Section 13.2 to commence on the first
Day of a Month and not on any other Day.
(e)    Supporting Documentation and Management Discussions. As soon as Midstream
Co determines that an expansion of the Individual System or connection of a
Planned Well or Planned Separator Facility to the System will not be economic or
that continuing to provide Services at existing facilities has been rendered
uneconomic, Midstream Co shall communicate the same to Producer.


-40-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





(i)    With respect to existing facilities, such notice shall be delivered to
Producer at least 60 Days in advance of any proposed curtailment under this
Section 13.2 and such notice shall be accompanied by documentation supporting
its claim that certain Services have become uneconomical. Commencing on the date
on which such notice is delivered and continuing for 180 Days, Midstream Co
shall participate in Meetings of Senior Management if so requested by Producer,
so long as such Meetings of Senior Management are scheduled at mutually
agreeable times and locations, in order to negotiate a transition of Services
that will not materially adversely affect Producer. Such discussions may include
the following matters and such other matters aimed at ameliorating the
detrimental effects of Midstream Co ceasing to provide Services: (A) purchase by
Producer from Midstream Co of the pipe, rights of way or other assets necessary
for the types of services that otherwise would have been performed under this
Agreement, (B) a continuation of the provision of Services hereunder by
Midstream Co for a period of time longer than the 180 Days required hereby in
order to permit Producer sufficient time to take over operations or find an
alternate midstream service provider and (C) adjustments to the Development
Report or rework certain Wells in order to address the concerns of Midstream Co
with respect to providing Services thereto. In no event shall Midstream Co’s
obligation to be available for Meetings of Senior Management create an
obligation on Midstream Co to continue providing services past the 180 Days
required hereby, and Midstream Co is under no obligation to agree to any
amendments to this Agreement or modifications to the Services provided in order
to accommodate requests of Producer during such negotiations. However, both
Parties have an obligation to negotiate in good faith during such discussions.
(ii)    With respect to planned facilities, Midstream Co shall indicate that
providing Services to Planned Wells or Planned Separator Facilities is
uneconomical by failing to include the necessary expansion or connection
projects in the applicable System Plan and shall provide supporting
documentation for its determination that such expansion or connection would be
uneconomical, if requested by Producer. If Midstream Co delivers a System Plan
(marked as “Final”) describing the necessary expansion or connection projects,
such delivery shall be deemed to be a commitment by Midstream Co to complete
such expansion or connection without exercising its rights under Section 13.2(b)
or Section 13.2(c), as applicable, so long as conditions (including anticipated
throughput, pricing, the ability to obtain rights-of-way, Producer’s continued
execution of the Development Report, and any other factors deemed material by
Midstream Co) do not materially change; provided, however that upon the
initiation of Services through such expansion or connection project or through a
component part of such expansion or connection project, such expansion,
connection, or applicable portion thereof shall be considered “existing
facilities” for purposes of this Section 13.2 and Midstream Co shall have all of
the rights set forth herein with respect to existing facilities that become
uneconomical. Nothing in this Section 13.2(e) shall give Producer a right to
consent to a suspension under this Section 13.2.
(f)    No Obligation to Drill or Operate. Without limiting the right of Producer
to revise the Development Report to eliminate any proposed Wells or Separator
Facilities, nothing herein shall be construed to require Producer to drill any
Well, to continue to operate any Well, to place any new Separator Facility into
service or to maintain the operation of any Separator Facility that a prudent
operator would not in like circumstances drill or continue to operate.
Article 14
Reserved


-41-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





Article 15    
Indemnification and Insurance
Section 15.1    Reciprocal Indemnity. To the fullest extent permitted by
applicable Law and except as otherwise set forth in Section 3.5(c) and Section
7.3:
(a)    Producer Indemnification. Producer shall release, protect, defend,
indemnify and hold harmless Midstream Co Group from and against all Losses
directly or indirectly arising out of or in connection with bodily injury,
death, illness, disease, or loss or damage to property of Producer or any member
of Producer Group in any way arising out of or relating to this Agreement,
directly or indirectly. THIS RELEASE, DEFENSE AND INDEMNITY OBLIGATION SHALL
APPLY REGARDLESS OF FAULT OF MIDSTREAM CO GROUP OR ANY OTHER PERSONS.
(b)    Midstream Co Indemnification. Midstream Co shall release, protect,
defend, indemnify and hold harmless Producer Group from and against all Losses
directly or indirectly arising out of or in connection with bodily injury,
death, illness, disease, or loss or damage to property of Midstream Co or any
member of Midstream Co Group in any way arising out of or relating to this
Agreement, directly or indirectly. THIS RELEASE, DEFENSE AND INDEMNITY
OBLIGATION SHALL APPLY REGARDLESS OF FAULT OF PRODUCER GROUP OR ANY OTHER
PERSONS. Regardless of Fault. AS USED IN THE PRECEDING TWO SUBCLAUSES, THE
PHRASE “REGARDLESS OF FAULT” SHALL MEAN, WITH RESPECT TO ANY LOSS THAT IS CAUSED
IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT, CONCURRENT,
COMPARATIVE, CONTRIBUTORY, ACTIVE, PASSIVE, OR OTHERWISE), STRICT LIABILITY, OR
OTHER FAULT, OF ANY MEMBER OF MIDSTREAM CO GROUP OR THE PRODUCER GROUP, WITHOUT
REGARD TO THE CAUSE OR CAUSES THEREOF AND WITHOUT LIMITATION OF SUCH LOSS AND
WHETHER OR NOT CAUSED BY A PRE-EXISTING CONDITION.
Section 15.2    Indemnification Regarding Third Parties. Each Party shall
release, protect, defend, indemnify and hold the other Party harmless against
any Loss by a Third Party that is not a member of the Producer Group or
Midstream Co Group, to the extent such Loss (a) is caused by the negligence or
willful misconduct of said indemnifying Party or such Party’s Group, or (b) in
the case of Producer as indemnifying Party, results from claims by a Third Party
of title, rights, or encumbrances in or to Product delivered by Producer to a
Receipt Point.
Section 15.3    Penalties. Producer shall release, protect, defend, indemnify,
and hold harmless Midstream Co from any Losses resulting from penalties imposed
by a Downstream Facility in any transportation contracts or service agreements
associated with, or related to, Producer’s owned or Controlled Product.
Section 15.4    Insurance. Midstream Co and Producer shall (a) carry and
maintain no less than the insurance coverage set forth in Exhibit D, and (b)
cause such insurance to be (i) the primary coverage without any right of
contribution from any other insurance held by the other Party to the extent of
the insured Party’s indemnification obligations hereunder, and (ii) written and
endorsed to include waivers of all subrogation rights of the insurers against
Midstream Co and its Group (in the case of Producer’s insurance) or Producer and
its Group (in the case of Midstream Co’s insurance). Unless Producer is Original
Producer, Producer shall also cause the insurance carried and maintained by it
pursuant to this Section 15.4 to be endorsed to name Midstream Co and its Group
as additional insureds or provide blanket additional insured status that covers
Midstream Co and its Group as additional insureds, except in the case of
worker’s compensation


-42-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





insurance. Any insurance provided by OpCo on behalf of Midstream Co that
comports with this Section 15.4 shall be deemed to satisfy these requirements.
Article 16
Assignment
Section 16.1    Assignment of Rights and Obligations under this Agreement.
(a)    Assignment. Except as specifically otherwise provided in this Agreement,
no Party shall have the right to assign its rights and obligations under this
Agreement (in whole or in part) to another Person except with the prior consent
of Midstream Co (in the case of an assignment by Producer) or Producer (in the
case of an assignment by Midstream Co), which consent may be withheld at such
Party’s sole discretion. Notwithstanding the foregoing, Producer may assign its
rights and obligations under this Agreement to any Person to whom Producer
assigns or transfers an interest in any of the Dedicated Properties insofar as
this Agreement relates to such Dedicated Properties without the consent of
Midstream Co; provided that (A) such Person assumes in writing the obligations
of Producer under this Agreement insofar as it relates to the portion of the
Dedicated Properties so assigned or transferred, such writing shall take the
form of an Agreement Addendum, executed by the applicable Midstream Co and the
Producer Assignee (and others, if appropriate) and such writing shall be
recorded in the real property records of the counties in which the Dedication
Area is located, (B) such assignment is made subject to this Agreement, (C) if
such assignment or transfer is made to an Affiliate of Producer, the Original
Producer shall not be released from any of its obligations under this Agreement,
and (D) if such transfer or assignment is to a Producer Assignee (a “Third Party
Assignment”): (1) the Original Producer shall be released from its obligations
under this Agreement with respect to the Dedicated Properties so assigned or
transferred, (2) at least thirty (30) Days prior to the closing date of the
Third Party Assignment (or, if the period between signing and closing is less
than thirty (30) Days, as early as possible and in no event less than two
Business Days prior to the closing of the Third Party Assignment), Producer
shall cause the proposed Producer Assignee to deliver an updated Development
Report to Midstream Co and (3) prior to or on the closing date of the Third
Party Assignment, the Producer Assignee shall deliver to Midstream Co (x) a copy
of the writing pursuant to which the Third Party Assignment is occurring, and
(y) documentation of any Conflicting Dedication affecting any Product of the
Producer Assignee that would otherwise be considered Dedicated Production.
(b)    Notice; Binding Effect. Within 30 Days prior to the date of execution of
a permitted assignment by Producer, Producer shall give Midstream Co notice of
any assignment of this Agreement or Dedicated Properties. Midstream Co shall
give Producer written notice of any assignment of this Agreement within 30 Days
after the date of execution of such permitted assignment. This Agreement shall
be binding upon and inure to the benefit of the respective permitted successors
and assigns of the Parties. Any attempted assignment made without compliance
with the provisions set forth in this Section 16.1 shall be null and void ab
initio.
(c)    Releases not Assignments. Any release of any of the Dedicated Properties
from the Dedications pursuant to Section 2.4 shall not constitute an assignment
or transfer of such Dedicated Properties for the purposes of this Article 16.
Section 16.2    Pre-Approved Assignments.
(a)    Each Party shall have the right without the prior consent of the others
to (i) mortgage, pledge, encumber or otherwise impress a lien or security
interest upon its rights and interest in and to this Agreement, and (ii) make a
transfer pursuant to any security interest arrangement described in clause (i)
above, including


-43-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





any judicial or non-judicial foreclosure and any assignment from the holder of
such security interest to another Person.
(b)    Original Producer (but not any subsequent Producer or Producer Assignee)
may Transfer Dedicated Properties free of the terms, conditions and obligations
of this Agreement in a Transfer (a “Proposed Transaction”), subject to Original
Producer’s compliance with the following:
(i)    Where such Transfer is an exchange of Net Acres of undeveloped Dedicated
Properties (the “Outbound Acreage”) for equivalent Net Acres of properties of a
Third Party located in the Dedication Area, which such properties become subject
to the Dedication under this Agreement (the “Inbound Acreage”), as determined by
Original Producer in good faith taking into account (v) the number of Net Acres
in the Outbound Acreage compared to the Inbound Acreage (which must be within
plus or minus 10%), (w) the location and proximity to of the Inbound Acreage to
an Individual System, including anticipated costs and expenses to install,
build, construct or otherwise place into service infrastructure for the Outbound
Acreage compared to the Inbound Acreage (x) the production reserves, development
plan and timing to bring such production online of the Outbound Acreage compared
to the Inbound Acreage, (y) the value of the Outbound Acreage vs. the Inbound
Acreage (disregarding any benefit that is expected to accrue to Original
Producer and its Affiliates, but including any value that Midstream Co could
reasonably be expected to gain through the Proposed Transaction), and (z) such
other operational and financial considerations as would be taken in similar
transactions in accordance with generally accepted industry practice (including
by way of accelerating volumes to be gathered by Midstream Co and whether
Original Producer is trading non-operated acreage for operated acreage); then:
(A)    Original Producer shall give Midstream Co at least 60 Days’ prior written
notice of the Proposed Transaction, which notice shall be by email from an
authorized officer of Producer holding an office of vice president or more
senior and shall include (1) descriptions of the Inbound Acreage (including
section, township and range (or similar information), an estimate of the number
of gross acres in a lease multiplied by the lessor’s mineral interest (“Lease
Acres”), Net Acres, Lease Acres multiplied by the applicable net revenue
interest (“Net Revenue Acres”), and the portion of such Lease Acres that
Original Producer anticipates it would operate, if it acquires such acreage),
(2) descriptions of the Outbound Acreage (including section, township and range
(or similar information), an estimate of the number of Lease Acres, Net Acres,
Net Revenue Acres, and the portion of such Lease Acres that Producer anticipates
it would have operated, had it not assigned such acreage) and reasonably
detailed supporting documentation of Producer’s analysis pursuant to clauses
“(v)” through “(z)” above, (3) name of the entity or entities that are
counterparties to the Proposed Transaction, if not confidential, (4) a detailed
description of the Services that would be provided on the Outbound Acreage vs.
the Inbound Acreage, (5) the value that Producer anticipates that it would
receive if Producer consummates the Proposed Transaction and the value that
Producer anticipates it will lose if it does not consummate the Proposed
Transaction, and (6) any other information as Producer determines to be germane;
(B)    The intended execution date for the Proposed Transaction and the intended
closing date for the Proposed Transaction;


-44-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





(C)    Midstream Co shall have 15 Business Days to provide written notice to
Original Producer if it disputes that the Outbound Acreage and Inbound Acreage
are equivalent, together with reasonably detailed supporting documentation; and
(D)    Producer shall reimburse Midstream Co in full for all actual costs and
expenses incurred by Midstream Co to install, build, construct or otherwise
place into service infrastructure for the Outbound Acreage, so long as Midstream
Co had informed Producer of its intention to install, build, construct or
otherwise place into service the applicable infrastructure by inclusion of same
in a System Plan delivered prior to the closing of the applicable Transfer.
(ii)    Where such Transfer is of Dedicated Properties located in the Permian
Basin and (x) is not of the type described in Section 16.2(b)(i), (y) pertains
solely to Dedicated Properties located outside of the boundary shown on Annex A
to the applicable Agreement Addendum, and (z) would not cause the number of Net
Acres of Dedicated Properties Transferred pursuant to this Section 16.2(b)(ii)
during the Term of this Agreement, on an aggregate basis, to exceed 2,500 Net
Acres. Original Producer shall be responsible for tracking the total acreage
sold under this Section 16.2(b)(ii) and the number of Net Acres Transferred
beginning on the Effective Date and continuing through the end of the Term and
shall, upon request of Midstream Co provide evidence supporting Original
Producer’s calculation thereof.
(c)    Upon Producer or its Affiliate (as applicable) providing reasonable
documentation to show that it has satisfied, or will satisfy upon the closing of
a Proposed Transaction, the applicable requirements of Section 16.2(b) above,
then, subject to such satisfaction of the applicable requirements of Section
16.2(b) above, Producer and/or its Affiliate (as applicable) shall be entitled
to a permanent release from the Dedications of its relevant interests in the
Dedicated Properties and the production attributable thereto, effective as of
the closing of the Proposed Transaction. If Producer or its Affiliate is
entitled to a release from the Dedications pursuant to this Section 16.2,
Midstream Co shall, within 10 Days following Producer’s written request, execute
and deliver to Producer a release agreement, reasonably acceptable to all
Parties and in recordable form, that reflects such release from the Dedications.
If the Proposed Transaction does not occur within 120 Days of the satisfaction
of the requirements of this Section 16.2, Producer or its Affiliate will not
consummate the Proposed Transaction without again complying with this Section
16.2
Section 16.3    Change of Control. Except as provided in Section 16.1, nothing
in this Article 16 shall prevent Producer’s members or owners from transferring
their respective interests (whether equity or otherwise and whether in whole or
in part) in Producer and nothing in this Article 16 shall prevent Midstream Co’s
members or owners from transferring their respective interests (whether equity
or otherwise and whether in whole or in part) in Midstream Co. However, if a
change of control of a Party gives rise to a reasonable basis for insecurity on
the part of the other Party, such change of control may be the basis for a
request of Adequate Assurance of Performance. Each member or owner of Producer
or Midstream Co, as applicable, shall have the right to assign and transfer such
member’s or owner’s interests (whether equity or otherwise and whether in whole
or in part) in Producer or Midstream Co, as applicable, without restriction
contained in this Agreement.
Article 17
Other Provisions
Section 17.1    Relationship of the Parties. The execution and delivery of an
Agreement Addendum shall create a binding agreement between the Parties
signatory thereto, consisting of the terms set forth in


-45-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





such Agreement Addendum together with the terms set forth in these Agreement
Terms and Conditions. The signatories of one Agreement Addendum shall not be
bound to or otherwise in privity of contract with the signatories of any other
Agreement Addendum, and the execution and delivery of each Agreement Addendum
shall form a separate and distinct contract. This Agreement shall not be deemed
or construed to create, a partnership, joint venture or association or a trust
between Producer and Midstream Co or the Persons party to any other Agreement
Addendum. This Agreement shall not be deemed or construed to authorize any Party
to act as an agent, servant or employee for any other Party for any purpose
whatsoever except as explicitly set forth in this Agreement. In their relations
with each other under this Agreement, the Parties shall not be considered
fiduciaries.
Section 17.2    Notices. Unless otherwise specified in the applicable provision,
all notices, consents, approvals, requests, and other communications required or
permitted to be given under this Agreement shall be in writing and delivered
personally, or sent by bonded overnight courier, mailed by U.S. Express Mail or
by certified or registered United States Mail with all postage fully prepaid,
return receipt requested, or, except in the case of notices of breach or
default, sent by electronic mail (including with a PDF of the notice or other
communication attached), in each case, addressed (i) if to Producer, at the
address set forth on the applicable Agreement Addendum and (ii) if to Midstream
Co, at the address set forth on the applicable Agreement Addendum; provided that
in the case of any notice by electronic mail, such notice is confirmed by
communication via another method permitted by this Section 17.2. Any notice,
consent, approval, request, or other communication (“Communications”) given in
accordance herewith shall be deemed to have been given when (a) actually
received or rejected by the addressee in person or by courier, (b) (reserved),
or (c) actually received or rejected by the addressee upon delivery by overnight
courier or United States Mail, as shown in the tracking report or return
receipt, as applicable. Communications may not be transmitted by electronic
mail, except for ordinary course business communications that shall be deemed to
be received, if transmitted during normal business hours on such Business Day,
or if transmitted after normal business hours, on the next Business Day. Any
Person may change their contact information for notice by giving notice to the
other Party in the manner provided in this Section 17.2.
Section 17.3    Entire Agreement; Conflicts. This Agreement (consisting of these
Agreement Terms and Conditions and the applicable Agreement Addendum)
constitutes the entire agreement of Producer and Midstream Co pertaining to the
subject matter hereof and supersedes all prior agreements, understandings,
negotiations, and discussions, whether oral or written, of Producer and
Midstream Co pertaining to the subject matter hereof. There are no warranties,
representations, or other agreements between Producer and Midstream Co relating
to the subject matter hereof except as specifically set forth in this Agreement,
including the exhibits hereto, and no Party shall be bound by or liable for any
alleged representation, promise, inducement, or statements of intention not so
set forth.
Section 17.4    Waivers; Rights Cumulative. Any of the terms, covenants, or
conditions hereof may be waived only by a written instrument executed by or on
behalf of the Person waiving compliance. No course of dealing on the part of any
Party, or their respective officers, employees, agents, or representatives, nor
any failure by a Party to exercise any of its rights under this Agreement shall
operate as a waiver thereof or affect in any way the right of such Party at a
later time to enforce the performance of such provision. No waiver by any Party
of any condition, or any breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of any breach of any other term or covenant. The rights of
Producer and Midstream Co under this Agreement shall be cumulative, and the
exercise or partial exercise of any such right shall not preclude the exercise
of any other right.
Section 17.5    Amendment.


-46-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





(a)    This Agreement may be amended only by an instrument in writing executed
(except as otherwise set forth in this Section 17.5) by Producer and Midstream
Co and expressly identified as an amendment or modification.
(b)    In the event of a conflict between (i) these Agreement Terms and
Conditions or any exhibit to this agreement, on the one hand, and (ii) an
applicable Agreement Addendum, on the other, the applicable Agreement Addendum
shall control.
Section 17.6    Governing Law; Arbitration. This Agreement shall be governed by
and construed in accordance with the Laws of the State, excluding any conflicts
of Law rule or principle that might refer construction of such provisions to the
Laws of another jurisdiction. Any dispute, controversy, or claim arising out of
or relating to this Agreement shall be finally settled by arbitration in
accordance with the CPR Institute for Dispute Resolution Rules for
Non-Administered Arbitration then in effect (the “Rules”) by a sole arbitrator
appointed in accordance with the Rules. The arbitrator is not empowered to award
consequential, indirect, special, punitive or exemplary damages, and each Party
irrevocably waives any damages in excess of actual damages. Arbitration shall be
held in the English language in the State, and the decision of the arbitration
panel shall include a statement of the reasons for such decision, and the award
shall be final and binding on Producer and Midstream Co. Awards shall be final
and binding on Producer and Midstream Co from the date they are made and
judgment upon any award may be entered in any court having jurisdiction. The
arbitrator shall apply the Laws of the State, excluding any conflicts of Law
rule or principle that might refer construction of such provisions to the Laws
of another jurisdiction.
Section 17.7    Parties in Interest. Except for parties indemnified hereunder,
nothing in this Agreement shall entitle any Person other than the Parties to any
claim, cause of action, remedy or right of any kind.
Section 17.8    Preparation of Agreement. The Parties and their respective
counsel participated in the preparation of this Agreement. In the event of any
ambiguity in this Agreement, no presumption shall arise based on the identity of
the draftsman of this Agreement.
Section 17.9    Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, Producer and Midstream Co shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of Producer and Midstream Co as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible. A ruling of invalidity, illegality or unenforceability as to
one Agreement shall only be applicable to that Agreement, not all the Agreements
covered by these Agreement Terms and Conditions.
Section 17.10    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by electronic mail shall be
deemed an original signature hereto; provided that the originals of any such
electronically provided signatures shall be provided by the signatory, if
requested by the other Party within a week of exchanging signatures.
Section 17.11    Confidentiality. All data and information exchanged by the
Parties (other than the terms and conditions of this Agreement) and all pricing
terms shall be maintained in strict and absolute


-47-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





confidence and no Party shall disclose, without the prior consent of the other
Parties, any such data, information or pricing terms unless the release thereof
is required by Law (including any requirement associated with an elective filing
with a Governmental Authority) or the rules or regulations of any stock exchange
on which any securities of the Parties or any Affiliates thereof are traded.
Nothing in this Agreement shall prohibit the Parties from disclosing whatever
information in such manner as may be required by applicable Law; nor shall any
Party be prohibited by the terms hereof from disclosing information acquired
under this Agreement to any financial institution or investors providing or
proposing financing to a Party or to any Person proposing to purchase the equity
in any Party or the assets owned by any Party. Notwithstanding the foregoing,
the restrictions in this Section 17.11 will not apply to data or information
that (i) is in the possession of the Person receiving such information prior to
disclosure by the other Party, (ii) is or becomes known to the public other than
as a result of a breach of this Agreement or (iii) becomes available to a Party
a non-confidential basis from a source other than the other Party, provided that
such source is not bound by a confidentiality agreement with, or other fiduciary
obligations of confidentiality to, the other Party. This Section will survive
any termination of this Agreement for a period of 24 Months from the end of the
Year in which the date of such termination occurred.
Article 18
Pipeline Unavailability
Section 18.1    Effectiveness; Pipeline Unavailability. The Parties agree that
this Article 18 shall be effective as of the Trucked Water Services Commencement
Date.
(a)    It is the intention of the Parties to use the Individual System for all
Dedicated Production. To accommodate operational upsets and periods of increased
flow (such as the occurrence of Pre-Connection Water during the Pre-Connection
Period), the Parties have agreed under Section 2.3(b) that, during Pipeline
Unavailability, Producer shall elect to either (i) exercise the Trucking
Election or (ii) cease producing Dedicated Production until the end of the
Pipeline Unavailability, as provided in Section 18.2. To the extent Producer
exercises its Trucking Election, this Article 18 shall govern with respect to
the Trucked Volumes and the other matters set forth herein, rather than Articles
4, 7 (other than Section 7.3 as it applies to Trucked Volumes delivered to a SWD
Trucking Facility that fail to meet the quality requirements of Section 18.3(d))
and 9 and Sections 5.1, 5.2, 5.3, 5.4, and 5.6.
(b)    The Parties agree that during Pipeline Unavailability, Producer shall not
have the right to temporary services under Sections 3.3(a) and 3.3(b) of the
Agreement or to a temporary release under Section 2.4(b)(i) and Section
2.4(b)(iii) of the Agreement except to the extent that Midstream Co fails to
provide Trucked Water Services.
(c)    If Midstream Co fails to connect a Well or a Separator Facility to the
Individual System by the On-Line Deadline, Producer may exercise its Trucking
Election for the duration of the resulting Pipeline Unavailability, rather than
exercising its right to a permanent release under Section 2.4(a)(v). If
Midstream Co fails to connect a Well or Separator Facility to the Individual
System by the On-Line Deadline, but prior to such On-Line Deadline, the Parties
have agreed that the connection of the Well or Separator Facility did not need
to occur until after Pre-Connection Water has started flowing, then the
resulting Pipeline Unavailability shall not entitle Producer to a temporary
release under Section 2.4(b)(i) or a permanent release under Section 2.4(a)(i)
until such time as the agreed upon connection date has passed.
Section 18.2    Exercise of Trucking Election.
(a)    If Producer expects a Well or Separator Facility to be completed prior to
its connection to the Individual System, resulting in a Pipeline Unavailability,
Producer shall give Midstream Co at least 72


-48-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





hours’ advance notice that Dedicated Production is expected to be produced from
the applicable Well or available at the applicable Separator Facility. After the
applicable Well or Separator Facility is connected to the Individual System,
following the Trucked Water Services Commencement Date, Midstream Co shall
deliver notice to Producer of any Pipeline Unavailability pursuant to Section
5.5.
(b)    Once Producer or Midstream Co, as applicable, has delivered notice to the
other Party that a Pipeline Unavailability is expected (or has occurred),
Producer will inform Midstream Co whether Producer elects to exercise its
Trucking Election or to cease producing Dedicated Production until the end of
the Pipeline Unavailability. If Producer exercises the Trucking Election during
the Pre-Connection Period, Producer shall coordinate with the water hauling
trucks and arrange for transportation of the Dedicated Production to the SWD
Trucking Facility at its sole cost and expense until the end of the
Pre-Connection Period. At all other times during a Pipeline Unavailability,
including when Pre-Connection Water is occurring after the expiration of the
Pre-Connection Period, Midstream Co shall coordinate with the water hauling
trucks and arrange for transportation of the Dedicated Production to the SWD
Trucking Facility as part of the Trucked Water Services unless Producer has
elected to cease producing Dedicated Production.
Section 18.3    Delivery of and Title to Trucked Volumes.
(a)    Trucked Water Services Obligation. Upon the exercise of a Trucking
Election, Midstream Co shall cause an Approved SWD Vendor to accept delivery of,
take title to, store, handle and dispose of Dedicated Production that is
delivered by truck to a SWD Trucking Facility. Upon the exercise of a Trucking
Election, Midstream Co may, in its sole discretion, also accept delivery of,
take title to, store, handle and dispose of other Product delivered by truck to
a SWD Trucking Facility. The volumes that are actually delivered by truck shall
be referred to as “Trucked Volumes”.
(b)    Consistent Volumes. The Trucked Volumes delivered to the applicable SWD
Trucking Facility shall be at a rate of delivery that is as uniform as
reasonably possible in accordance with Producer’s drilling, completion, and frac
schedule.
(c)    Title and Custody. Title to and risk of loss to the Trucked Volumes and
all contents thereof shall pass from Producer to Approved SWD Vendor when
delivered into Approved SWD Vendor’s storage tanks at the SWD Trucking Facility,
unless the Parties otherwise agree in writing.
(d)    Quality. Producer represents and warrants that all Trucked Volumes
delivered to an Approved SWD Vendor may lawfully be disposed of in Class II
disposal wells. Midstream Co’s performance of Trucked Water Services for any
Trucked Volumes that do not meet such requirement shall not relieve Producer
from any liability for Producer’s breach of the foregoing representation and
warranty nor serve as a waiver of any rights or remedies available to Midstream
Co therefor.
(e)    Prohibition on Skimming. The Party that coordinates the water hauling
trucks shall direct the Transporter not to skim, transfer, sell, or otherwise
remove hydrocarbons or Trucked Volumes from trucks after receipt by such
Transporter and prior to such Trucked Volumes being received by the Approved SWD
Vendor. If the Approved SWD Vendor alleges that the Trucked Volumes delivered
appear to have been handled in a manner inconsistent with the foregoing
sentence, Producer shall cooperate with Midstream Co and the Approved SWD Vendor
in a review and analysis and, if required by the Approved SWD Vendor, take
corrective action in a timely manner. If Transporters engaged by Producer fail
to comply with the directions received, then Midstream Co may direct Producer to
use a different Transporter.
Section 18.4    Unavailability of a SWD Trucking Facility. If for any reason
there is a disruption of receipts at the SWD Trucking Facility, the Parties
shall work in good faith to find a mutually agreeable


-49-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------





resolution. If for any reason Midstream Co receives reimbursements in respect of
trucking as a result of an originally scheduled SWD Trucking Facility being
unable to accept deliveries, Midstream Co shall disclose such reimbursements on
the applicable invoice and pass through such reimbursements to Producer if
Producer paid the costs of the applicable Transporter directly.
Section 18.5    Testing; Non-Conforming Product. If requested by Midstream Co,
Producer shall obtain water samples for analyses and retain appropriate
qualified personnel to conduct analyses following methodologies considered
appropriate in the industry or shall permit Midstream Co to obtain such samples.
Section 18.6    Producer’s Grant of Access. Producer hereby grants to Midstream
Co, and shall grant to each Transporter, without warranty of title, either
express or implied, to the extent that it may lawfully and is contractually
permitted to do so without the incurrence of additional expense, the rights of
ingress and egress with respect to, and the right to access, all lands
constituting Dedicated Properties for the purposes of (a) transporting Trucked
Volumes, and (b) obtaining water samples as described in Section 18.5.
Section 18.7    Information. Producer agrees that information it supplies to
Midstream Co regarding anticipated volumes of Dedicated Production and Trucked
Volumes may be shared with an Approved SWD Vendor to the extent required by the
applicable Approved SWD Vendor to assist in planning and operations, and
Producer agrees to provide additional information regarding anticipated volumes
of Dedicated Production and Trucked Volumes to the extent requested by Midstream
Co in response to inquiries from an Approved SWD Vendor (so long as Midstream Co
is required to deliver the requested information in order to comply with
Midstream Co’s contractual arrangements with such Approved SWD Vendor). Under
Section 3.1, Midstream Co has the right to hold certain meetings with Producer,
and at the request of Midstream Co, one of such meetings per Year may be held in
conjunction with the Approved SWD Vendor to discuss confer regarding planned
activities.
Section 18.8    Indemnification in Respect of Trucked Volumes. Without in any
way limiting any indemnification obligation otherwise set forth in the
Agreement, the Parties agree that the indemnification obligations of Producer
set forth in Section 7.3 and Section 15.2(b) apply to Trucked Volumes delivered
to a SWD Trucking Facility.
Section 18.9    Invoices from Approved SWD Vendor. The Party that engages the
Transporter shall take all reasonable measures to ensure that the invoicing
procedures that Midstream Co has negotiated with the Approved SWD Vendor are
used, including notation of the geographic area to which the services pertain.
Midstream Co shall provide a written copy of such procedures to Producer upon
request.
(End of Agreement Terms and Conditions)


-50-
    
Amended and Restated Produced Water Services Agreement
NAI-1509460209v15

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused these Agreement Terms and Conditions
to be executed as of the T&C Effective Date.


On behalf of each Midstream Co:
NOBLE MIDSTREAM PARTNERS LP




By: Noble Midstream GP LLC, its general partner


 
By: /s/ Thomas W. Christensen
Name:
Title:
Thomas W. Christensen
Chief Financial Officer
 



On behalf of each Producer:
NOBLE ENERGY, INC.








By: /s/ Aaron G. Carlson
Name:
Title:
Aaron G. Carlson
Vice President
 





[Signature Page to the Amended and Restated Agreement Terms and Conditions
Relating to Produced Water Services]

